Exhibit 10.5

EXECUTION COPY

OFFSHORE PACKAGE

PURCHASE AGREEMENT

BETWEEN

DOMINION EXPLORATION & PRODUCTION, INC.

AS SELLER,

AND

ENI PETROLEUM CO. INC.,

AS PURCHASER,

Dated as of April 27, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1. PURCHASE AND SALE    1 Section 1.1   Purchase and Sale
   1 Section 1.2   Certain Definitions    1 Section 1.3   Excluded Assets    7
Section 1.4   Transfer of Certain Assets Not Held by Sellers    9 ARTICLE 2.
PURCHASE PRICE    9 Section 2.1   Purchase Price    9 Section 2.2   Allocation
of Purchase Price    9 Section 2.3   Adjustments to Purchase Price    11
Section 2.4   Ordinary Course Pre-Effective Date Costs Paid and Revenues
Received Post-Closing    14 Section 2.5   Procedures    15 ARTICLE 3. TITLE
MATTERS    16 Section 3.1   Company’s Title    16 Section 3.2   Definition of
Defensible Title    16 Section 3.3   Definition of Permitted Encumbrances    17
Section 3.4   Allocated Values    19 Section 3.5   Notice of Title Defects;
Defect Adjustments    19 Section 3.6   Consents to Assignment and Preferential
Purchase Rights    23 Section 3.7   Limitations on Applicability    25
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER    25 Section 4.1   Seller
   25 Section 4.2   No Undisclosed Liabilities; Accuracy of Data    26
Section 4.3   Assets of the E&P Business    27 Section 4.4   Labor Matters and
Employee Benefits    27 Section 4.5   Litigation    28 Section 4.6   Taxes and
Assessments    28 Section 4.7   Environmental Laws    28 Section 4.8  
Compliance with Laws    29 Section 4.9   Contracts    29 Section 4.10   Payments
for Production    29 Section 4.11   Production Imbalances    29 Section 4.12  
Consents and Preferential Purchase Rights    30 Section 4.13   Liability for
Brokers’ Fees    30 Section 4.14   Equipment and Personal Property    30
Section 4.15   Non-Consent Operations    30 Section 4.16   Wells    30
Section 4.17   Outstanding Capital Commitments    31



--------------------------------------------------------------------------------

Section 4.18   Insurance    31 Section 4.19   Absence of Certain Changes    31
Section 4.20   Limitations    31 ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF
PURCHASER    33 Section 5.1   Existence and Qualification    33 Section 5.2  
Power    33 Section 5.3   Authorization and Enforceability    33 Section 5.4  
No Conflicts    33 Section 5.5   Consents, Approvals or Waivers    33
Section 5.6   Litigation    33 Section 5.7   Financing    34 Section 5.8  
Investment Intent    34 Section 5.9   Independent Investigation    34
Section 5.10   Liability for Brokers’ Fees    34 Section 5.11   Qualification   
34 ARTICLE 6. COVENANTS OF THE PARTIES    34 Section 6.1   Access    34
Section 6.2   Notification of Breaches    35 Section 6.3   Press Releases    35
Section 6.4   Operation of Business    36 Section 6.5   Indemnity Regarding
Access    37 Section 6.6   Governmental Reviews    37 Section 6.7   Operatorship
   38 Section 6.8   Volumetric Production Payments    38 Section 6.9   Hedges   
38 Section 6.10   Vehicles and Equipment    38 Section 6.11   Seismic Licenses
   38 Section 6.12   Further Assurances    39 Section 6.13   Building Lease   
39 Section 6.14   Transition Services Agreement    39 ARTICLE 7. CONDITIONS TO
CLOSING    39 Section 7.1   Conditions of Seller to Closing    39 Section 7.2  
Conditions of Purchaser to Closing    40 ARTICLE 8. CLOSING    40 Section 8.1  
Time and Place of Closing    40 Section 8.2   Obligations of Seller at Closing
   41 Section 8.3   Obligations of Purchaser at Closing    42 Section 8.4  
Closing Payment and Post-Closing Purchase Price Adjustments    42 ARTICLE 9. TAX
MATTERS    44 Section 9.1   Liability for Taxes    44

 

ii



--------------------------------------------------------------------------------

Section 9.2   Contest Provisions    45 Section 9.3   Post-Closing Actions Which
Affect Seller’s Tax Liability    46 Section 9.4   Refunds    46 Section 9.5  
Access to Information    46 Section 9.6   Conflict    47 ARTICLE 10. EMPLOYMENT
MATTERS    47 Section 10.1   Employees    47 Section 10.2   Continued Employment
   48 Section 10.3   Plan Participation    49 Section 10.4   Participation in
Purchaser Plans    49 Section 10.5   Service Credit    50 Section 10.6  
Vacation and Leave    50 Section 10.7   Defined Contribution Plan    50
Section 10.8   Vesting    50 Section 10.9   Welfare Benefit Plans; Workers’
Compensation; Other Benefits    51 Section 10.10   WARN Act    51 Section 10.11
  Postretirement Benefits    51 Section 10.12   Annual Incentive Plan    52
Section 10.13   Immigration Matters    52 ARTICLE 11. TERMINATION AND AMENDMENT
   52 Section 11.1   Termination    52 Section 11.2   Effect of Termination   
52 ARTICLE 12. INDEMNIFICATION; LIMITATIONS    53 Section 12.1   Assumption   
53 Section 12.2   Indemnification    54 Section 12.3   Indemnification Actions
   59 Section 12.4   Casualty and Condemnation    61 Section 12.5   Limitation
on Actions    62 ARTICLE 13. MISCELLANEOUS    63 Section 13.1   Counterparts   
63 Section 13.2   Notices    63 Section 13.3   Sales or Use Tax, Recording Fees
and Similar Taxes and Fees    64 Section 13.4   Expenses    64 Section 13.5  
Replacement of Bonds, Letters of Credit and Guarantees    64 Section 13.6  
Records    65 Section 13.7   Name Change    65 Section 13.8   Governing Law and
Venue    66 Section 13.9   Jurisdiction; Consent to Service of Process; Waiver
   66 Section 13.10   Captions    66 Section 13.11   Waivers    66 Section 13.12
  Assignment    66

 

iii



--------------------------------------------------------------------------------

Section 13.13   Entire Agreement    67 Section 13.14   Amendment    67
Section 13.15   No Third-Person Beneficiaries    67 Section 13.16   Guarantees
   67 Section 13.17   References    67 Section 13.18   Construction    67
Section 13.19   Limitation on Damages    68

EXHIBITS:

 

Exhibit A-1

 

Leases

Exhibit A-2, Part 1

 

Wells

Exhibit A-2, Part 2

 

Leases covering PUDs

Exhibit A-3

 

Midstream Assets

Exhibit A-4

 

Office Leases

Exhibit A-5

 

Inventory

Exhibit A-6

 

Radio Licenses

Exhibit A-7

 

Software

Exhibit B

 

Form of Conveyance

Exhibit C

 

Form of DEPI/Offshore Transition Services Agreement

Exhibit D

 

[RESERVED]

Exhibit E

 

Form of Dominion Resources, Inc. Guarantee

Exhibit F

 

Form of Eni S.p.A. Guarantee

SCHEDULES

 

Schedule 1.2

  

Executives

Schedule 1.3

  

Certain Excluded Assets

Schedule 1.3(a)

  

Master Service Contracts

Schedule 1.4

  

Assets not owned by Seller

Schedule 2.3(e)

  

Imbalances

Schedule 3.4

  

Allocation of Unadjusted Purchase Price

Schedule 4.2

  

Certain Liabilities

Schedule 4.2(b)

  

Certain Financial Data

Schedule 4.2(4)(f)

  

Employment Agreements

Schedule 4.4(b)(i)

  

Employee Benefits and Compensation Programs List

Schedule 4.5

  

Litigation

Schedule 4.6

  

Tax Disclosures

Schedule 4.7

  

Environmental Disclosures

Schedule 4.8

  

Violations of Laws

Schedule 4.9

  

Contracts

Schedule 4.10

  

Production Payments

Schedule 4.11

  

Production Imbalances

Schedule 4.12

  

Consents and Preferential Rights

Schedule 4.14(a)

  

Equipment Disclosures

Schedule 4.14(b)

  

Well Disclosures

Schedule 4.17

  

Outstanding Capital Commitments

Schedule 4.18

  

Insurance

Schedule 4.19

  

Absence of Certain Changes

 

iv



--------------------------------------------------------------------------------

Schedule 4.20(c)

  

Persons with Knowledge

Schedule 5.5

  

Consents, Approvals or Waivers

Schedule 6.4

  

2007 Plan

Schedule 8.4(d)

  

Bank Information

Schedule 10.2(b)

  

Managing Directors

Schedule 10.2(c)(i)

  

Summary of the Dominion E&P Special Severance Program

Schedule 10.2(c)(ii)

  

Special Package - Managing Directors

Schedule 10.2(d)

  

Executive Agreements Terms and Conditions

Schedule 13.5

  

Guarantees to be Replaced

 

v



--------------------------------------------------------------------------------

Index of Defined Terms

 

Defined Term

    

2007 Plan

   Section 6.4

Accounting Arbitrator

   Section 8.4(b)

Accounting Principles

   Section 2.3(g)

Adjustment Period

   Section 2.3(g)(i)(A)

Adverse Environmental Condition

   Section 1.2(b)

Affiliate

   Section 1.2(c)

Agreed Environmental Concern

   Section 12.2(g)(ii)

Agreed Rate

   Section 2.3(g)(iii)

Agreement

   Preamble

Allocated Value

   Section 3.4

Annual Incentive Plan

   Section 1.2(d)

Appalachian Business

   Section 1.2(a)(xi)(A)

Assets

   Section 1.2(a)

Assumed Seller Obligations

   Section 12.1

Business Day

   Section 1.2(e)

Claim

   Section 12.3(b)

Claim Notice

   Section 12.3(b)

Closing

   Section 8.1

Closing Date

   Section 8.1

Closing Payment

   Section 8.4(a)

COBRA

   Section 10.9

Code

   Section 1.2(g)

Company Offshore Employees

   Section 10.1

Company’s U.S. Benefit Plans

   Section 10.3

Computer/Vehicle Buy-Out Costs

   Section 6.10

Confidentiality Agreement

   Section 6.1

Contracts

   Section 1.2(a)(iv)

Conveyances

   Section 8.2(a)

Cut-Off Date

   Section 2.3

Damages

   Section 12.2(d)

Defensible Title

   Section 3.2(a)

DEPI/Offshore Transition Services Agreement

   Section 8.2(i)

DRI

   Section 13.6

E&P Business

   Section 1.2(j)

Effective Date

   Section 1.2(k)

Employee Plans

   Section 1.2(l)

Eni Parent

   Section 13.16

Environmental Arbitrator

   Section 12.2(g)(v)

Environmental Concern

   Section 12.2(g)

Environmental Laws

   Section 4.7

Environmental Liabilities

   Section 1.2(m)

ERISA

   Section 1.2(n)

ERISA Affiliate

   Section 1.2(o)

 

vi



--------------------------------------------------------------------------------

Equipment

   Section 1.2(a)(vi)

Excluded Assets

   Section 1.3

Excluded Records

   Section 1.2(a)(xi)

Executives

   Section 1.2(p)

FOM Index Price

   Section 1.2(q)

Governmental Authority

   Section 1.2(r)

Hazardous Substances

   Section 1.2(s)

HSR Act

   Section 1.2(t)

Indemnified Person

   Section 12.3(a)

Indemnifying Person

   Section 12.3(a)

Independent Appraiser

   Section 2.2(b)

Laws

   Section 1.2(u)

Leases

   Section 1.2(a)(i)

Managing Directors

   Section 1.2(v)

Material Adverse Effect

   Section 4.20(d)

Material Contract

   Section 1.2(w)

Midstream Assets

   Section 1.2(a)(iii)

Multiemployer Plans

   Section 1.2(x)

NORM

   Section 4.7

Party; Parties

   Preamble

PBGC

   Section 1.2(y)

Permitted Encumbrances

   Section 3.3

Person

   Section 1.2(z)

Phase I Investigation

   Section 6.1

Post-Closing Period

   Section 9.1(b)

Potential Adverse Environmental Condition

   Section 12.2(g)

Pre-Closing Period

   Section 9.1(a)

Properties

   Section 1.2(a)(iii)

Property Costs

   Section 1.2(aa)

PUD Leases

   Section 3.1

Purchase Price

   Section 2.1

Purchaser

   Preamble

Purchaser Group

   Section 12.2(b)

Purchaser U.S. Employee Plans

   Section 10.4

Records

   Section 1.2(a)(xi)

Reserve Report

   Section 4.2(c)

Retained Seller Obligations

   Section 12.1

Seller

   Preamble

Seller Group

   Section 12.2(a)

Target Closing Date

   Section 8.1

Taxes

   Section 1.2(cc)

Tax Audit

   Section 9.2(a)

Tax Indemnified Person

   Section 9.2(a)

Tax Indemnifying Person

   Section 9.2(a)

Tax Items

   Section 9.1(b)

Tax Return

   Section 4.6(a)

 

vii



--------------------------------------------------------------------------------

Title IV Plan

   Section 4.4(b)(iv)

Title Arbitrator

   Section 3.5(i)

Title Benefit

   Section 3.2(b)

Title Benefit Amount

   Section 3.5(e)

Title Claim Date

   Section 3.5(a)

Title Defect

   Section 3.2(b)

Title Defect Amount

   Section 3.5(d)

Transferred Derivatives

   Section 1.2(ee)

Unadjusted Purchase Price

   Section 2.1

U.S. Temporary Employees

   Section 1.2(ff)

Units

   Section 1.2(a)(ii)

WARN Act

   Section 10.10

Wells

   Section 1.2(a)(i)

 

viii



--------------------------------------------------------------------------------

OFFSHORE PACKAGE PURCHASE AGREEMENT

This Offshore Package Purchase Agreement (this “Agreement”), is dated as of
April 27, 2007, by and between Dominion Exploration & Production, Inc., a
corporation organized under the Laws of Delaware (“Seller”), and Eni Petroleum
Co. Inc., a corporation organized under the Laws of Delaware (“Purchaser”).
Seller and Purchaser are sometimes referred to collectively as the “Parties” and
individually as a “Party.”

RECITALS:

Seller desires to sell and Purchaser desires to purchase those certain interests
in oil and gas properties, rights and related assets that are defined and
described as “Assets” herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1.

PURCHASE AND SALE

Section 1.1 Purchase and Sale. On the terms and conditions contained in this
Agreement, Seller agrees to sell to Purchaser and Purchaser agrees to purchase,
accept and pay for the Assets.

Section 1.2 Certain Definitions. As used herein:

(a) “Assets” means the following:

(i) The oil and gas leases, oil, gas and mineral leases and subleases,
royalties, overriding royalties, net profits interests, mineral fee interests,
carried interests, and other rights to oil and gas in place, and mineral
servitudes, that are described on Exhibit A-1 (collectively, the “Leases”), and
any and all oil, gas, water, CO2 or injection wells thereon or on the pooled,
communitized or unitized acreage that includes all or any part of the Leases,
including the interests in the wells shown on Exhibit A-2, Part 1 attached
hereto (the “Wells”);

(ii) All pooled, communitized or unitized acreage which includes all or part of
any Leases (the “Units”), and all tenements, hereditaments and appurtenances
belonging to the Leases and Units.

(iii) The gas processing plants, gas gathering systems, pipelines, and other
mid-stream equipment described on Exhibit A-3 (the “Midstream Assets” and,
together with the Leases, Wells and Units, the “Properties”);

(iv) All of Seller’s right, title and interest in and to the Material Contracts
listed in Schedule 4.9 and all other currently existing contracts, agreements
and instruments with respect to the Properties, to the extent applicable to the
Properties, including operating agreements, unitization, pooling, and
communitization agreements, declarations and orders, area of mutual interest



--------------------------------------------------------------------------------

agreements, joint venture agreements, farmin and farmout agreements, exchange
agreements, transportation agreements, agreements for the sale and purchase of
oil and gas and processing agreements, but excluding any contracts, agreements
and instruments included within the definition of “Excluded Assets,” and
provided that the defined term “Contracts” shall not include the Leases and
other instruments constituting Seller’s chain of title to the Leases (subject to
such exclusion and proviso, the “Contracts”);

(v) All of Seller’s right, title and interest in surface fee interests,
easements, permits, licenses, servitudes, rights-of-way, surface leases and
other rights to use the surface or seabed appurtenant to, and used or held for
use primarily in connection with, the Properties, but excluding any permits and
other appurtenances included within the definition of “Excluded Assets;”

(vi) All of Seller’s right, title and interest in equipment, machinery,
facilities, fixtures and other tangible personal property and improvements,
including pipelines, platforms and Well equipment (both surface and subsurface)
located on the Properties or used or held for use in connection with the
operation of the Properties or the production, transportation or processing of
oil and gas from the Properties, but excluding (A) office furniture, fixtures
and equipment except as described in Section 1.2(a)(vii), (B) materials and
equipment inventory except as described in Section 1.2(a)(viii), (C) vehicles
except as described in Section 1.2(a)(ix) and (D) any such items included within
the definition of “Excluded Assets” (subject to such exclusions, the
“Equipment”);

(vii) The offices leases or buildings, if any, described on Exhibit A-4 and the
furniture, fixtures and equipment located in those offices and buildings, but
excluding any such items included within the definition of “Excluded Assets;”

(viii) The materials and equipment inventory, if any, described on Exhibit A-5;

(ix) The vehicles acquired pursuant to Section 6.10;

(x) All oil and gas produced from or attributable to the Leases, Units or Wells
after the Effective Date, all oil, condensate and scrubber liquids inventories
and ethane, propane, iso-butane, nor-butane and gasoline inventories of Seller
from the Properties in storage as of the Effective Date, and all production,
plant and transportation imbalances as of the end of the Effective Date (the
economic transfer of which as of the Effective Date will be made by a financial
adjustment pursuant to Section 2.3(e) and the physical transfer shall occur on
the Closing Date); and

(xi) The data and records of Seller and its Affiliates, to the extent relating
primarily to the Properties or other Assets (and the software set forth on
Exhibit A-7), excluding, however, in each case:

(A) all corporate, financial, Tax and legal data and records of Seller that
relate primarily to Seller’s business generally (whether or not relating to the
Assets), to Seller’s business and operations in Virginia, West Virginia, Ohio,
Pennsylvania,

 

2



--------------------------------------------------------------------------------

New York, Kentucky, and Maryland (the “Appalachian Business”), or to Seller’s
business elsewhere in the onshore United States (except those onshore Midstream
Assets identified on Exhibit A-3 and those office leases and buildings
identified on Exhibit A-4) or in Canada, or to businesses of Seller and its
Affiliates other than the exploration and production of oil and gas;

(B) any data, software and records to the extent disclosure or transfer is
prohibited or subjected to payment of a fee or other consideration by any
license agreement or other agreement with a Person other than Affiliates of
Seller, or by applicable Law, and for which no consent to transfer has been
received or for which Purchaser has not agreed in writing to pay (subject to
Section 6.11) the fee or other consideration, as applicable;

(C) all legal records and legal files of Seller including all work product of
and attorney-client communications with Seller’s legal counsel (other than
Leases, title opinions, Contracts and Seller’s working files for litigation of
Seller listed on Schedule 4.5 which is assumed by Purchaser pursuant to
Section 12.1);

(D) data and records relating to the sale of the Assets, including bids received
from and records of negotiations with third Persons;

(E) any data and records relating primarily to the other Excluded Assets;

(F) those original data, software and records retained by Seller pursuant to
Section 13.6; and

(G) originals of well files and division order files with respect to Wells and
Units for which Seller is operator but for which Purchaser does not become
operator (provided that copies of such files will be included in the Records).

(Clauses (A) through (G) shall hereinafter be referred to as the “Excluded
Records” and subject to such exclusions, the data, software and records
described in this Section 1.2(a)(xi) shall hereinafter be referred to as the
“Records.”)

(xii) The radio licenses described on Exhibit A-6 except those for which a
transfer is prohibited or subject to payment of a fee or other consideration and
for which no consent to transfer has been received or for which Purchaser has
not agreed in writing to pay the fee or other consideration, as applicable; and

(xiii) All (a) accounts, instruments and general intangibles (as such terms are
defined in the Uniform Commercial Code of Texas) attributable to the Assets at
the Closing Date (other than the Excluded Assets and the amounts to which Seller
is entitled pursuant to Section 2.3 and Section 2.4); and (b) liens and security
interests and collateral in favor of Seller that exist as of the Closing Date,
whether choate or inchoate, under any law, rule or regulation or under any of
the Contracts (i) arising from the ownership, operation or sale or other
disposition of any of the Assets or (ii) arising in favor of Seller as the
operator of certain of the Assets, but only to the extent Purchaser is appointed
successor operator.

 

3



--------------------------------------------------------------------------------

(b) “Adverse Environmental Condition” shall mean, with respect to the Assets,
any violation of Environmental Laws; any condition that is required to be
remediated or cured under applicable Environmental Laws; the failure to
remediate or cure any condition that is required to be remediated or cured under
applicable Environmental Laws; or any actual or threatened action or proceeding
before any Governmental Authority alleging potential liability arising out of or
resulting from any actual or alleged violation of, or any remedial obligation
under, any Environmental Laws.

(c) “Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement, or otherwise.

(d) “Annual Incentive Plan” means the annual incentive bonus plan sponsored by
Dominion Resources, Inc. for its eligible employees.

(e) “Business Day” means any day other than a Saturday, a Sunday, or a day on
which banks are closed for business in New York, New York or Richmond, Virginia,
United States of America.

(f) “COBRA” has the meaning set forth in Section 10.9.

(g) “Code” means the United States Internal Revenue Code of 1986, as amended.

(h) “Company Offshore Employees” has the meaning set forth in Section 10.1.

(i) “Company’s U.S. Benefit Plans” has the meaning set forth in Section 10.3.

(j) “E&P Business” means the business and operations conducted with the Assets
by the Seller.

(k) “Effective Date” means 11:59 p.m. Central Time on June 30, 2007.

(l) “Employee Plans” means employee benefit plans and programs, including,
without limitation, (i) all retirement, savings and other pension plans;
(ii) all health, severance, insurance, disability and other employee welfare
plans; and (iii) all employment, incentive, perquisites, vacation and other
similar plans, programs or practices whether or not subject to ERISA and whether
covering one person or more than one person, that are maintained by Seller or
any Affiliate, including an ERISA Affiliate, with respect to Company Offshore
Employees or to which Seller or any Affiliate, including an ERISA Affiliate,
contributes on behalf of Company Offshore Employees.

 

4



--------------------------------------------------------------------------------

(m) “Environmental Liabilities” shall mean any and all environmental response
costs, costs to cure, restoration costs, costs of remediation or removal,
settlements, penalties, fines, attorneys’ fees and other Damages, including any
such matters incurred or imposed pursuant to any claim or cause of action by a
Governmental Authority or other Person, attributable to an Adverse Environmental
Condition occurring with respect to the Assets.

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o) “ERISA Affiliate” means any other Person that is required to be treated as a
single employer with Seller under Section 414 of the Code or Section 4001(a)(14)
of ERISA.

(p) “Executives” means the Company employees listed on Schedule 1.2.

(q) “FOM Index Price” means the FOM index pricing as shown in “Prices of Spot
Gas Delivered to Pipelines” as published in Platts Inside FERC Gas Market
Report.

(r) “Governmental Authority” means any national government and/or government of
any political subdivision, and departments, courts, commissions, boards,
bureaus, ministries, agencies or other instrumentalities of any of them.

(s) “Hazardous Substances” shall mean any substance defined or regulated as a
“pollutant,” “hazardous substances” or “hazardous waste” under any Environmental
Laws.

(t) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

(u) “Laws” means all laws, statutes, rules, regulations, ordinances, orders,
decrees, requirements, judgments and codes of Governmental Authorities.

(v) “Managing Directors” means the individuals listed on Schedule 10.2(b).

(w) “Material Contract” means any Contract (i) which, in the case of (A) below,
can be reasonably expected to generate gross revenue per year in excess of
Twenty Million dollars ($20,000,000), or (ii) in the case of (D), (E), (F) or
(G) below can reasonably be expected to require expenditures per year chargeable
to the owner of the Assets in excess of Twenty Million dollars ($20,000,000) or
(iii) which, in the case of (A), (B), (C), (G) or (H) below, is not terminable
by Seller or its successors or assigns at will (without penalty) on ninety
(90) days notice or less, and is of one or more of the following types:

(A) contracts for the purchase, sale or exchange of oil, gas or other
hydrocarbons;

(B) contracts for (i) the gathering, treatment, processing, handling, storage or
transportation of oil, gas or other hydrocarbons and (ii) platform use, access
or sharing agreements;

(C) contracts for the use or sharing of drilling rigs or drill ships;

 

5



--------------------------------------------------------------------------------

(D) purchase agreements, farmin and farmout agreements, exploration agreements,
participation agreements and similar agreements providing for the earning of an
equity interest;

(E) partnership agreements, joint venture agreements and similar agreements;

(F) operating agreements, unit agreements and unit operating agreements;

(G) seismic licenses and contracts; and

(H) contracts for the construction and installation of Equipment with guaranteed
production throughput requirements where amounts owed if the guaranteed
throughput is not delivered exceed Ten Million dollars ($10,000,000).

(x) “Multiemployer Plan” means a multiemployer plan, as defined in Sections
3(37) and 4001(a)(3) of ERISA.

(y) “PBGC” means the Pension Benefit Guaranty Corporation.

(z) “Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.

(aa) “Property Costs” means all operating expenses (including without limitation
costs of insurance, rentals, shut-in payments, title examination and curative
actions, and production and similar Taxes measured by units of production, and
severance Taxes, attributable to production of oil and gas from the Assets, but
excluding Seller’s other Taxes) and capital expenditures (including without
limitation bonuses, broker fees, and other lease acquisition costs, costs of
drilling and completing wells and costs of acquiring equipment) incurred in the
ownership and operation of the Assets in the ordinary course of business,
general and administrative costs with respect to the E&P Business, and overhead
costs charged to the Assets under the applicable operating agreement or if none,
charged to the Assets on the same basis as charged on the date of this
Agreement, but excluding without limitation liabilities, losses, costs, and
expenses attributable to:

(i) claims, investigations, administrative proceedings, arbitration or
litigation directly or indirectly arising out of or resulting from actual or
claimed personal injury, illness or death; property damage; environmental damage
or contamination; other torts; private rights of action given under any Law; or
violation of any Law,

(ii) obligations to plug wells, dismantle facilities, close pits and clear the
site and/or restore the surface or seabed around such wells, facilities and
pits,

(iii) obligations to remediate actual or claimed contamination of groundwater,
surface water, soil or Equipment,

(iv) title claims (including claims that Leases have terminated),

 

6



--------------------------------------------------------------------------------

(v) claims of improper calculation or payment of royalties (including overriding
royalties and other burdens on production) related to deduction of
post-production costs or use of posted or index prices or prices paid by
affiliates,

(vi) gas balancing and other production balancing obligations,

(vii) casualty and condemnation, and

(viii) any claims for indemnification, contribution or reimbursement from any
third Person with respect to liabilities, losses, costs and expenses of the type
described in preceding clauses (i) through (vii), whether such claims are made
pursuant to contract or otherwise.

(bb) “Purchaser U.S. Employee Plans” has the meaning set forth in Section 10.4.

(cc) “Taxes” means all taxes, including any foreign, federal, state or local
income tax, surtax, remittance tax, presumptive tax, net worth tax, special
contribution, production tax, pipeline transportation tax, freehold mineral tax,
value added tax, withholding tax, gross receipts tax, windfall profits tax,
profits tax, severance tax, personal property tax, real property tax, sales tax,
goods and services tax, service tax, transfer tax, use tax, excise tax, premium
tax, stamp tax, motor vehicle tax, entertainment tax, insurance tax, capital
stock tax, franchise tax, occupation tax, payroll tax, employment tax,
unemployment tax, disability tax, alternative or add-on minimum tax and
estimated tax, imposed by a Governmental Authority together with any interest,
fine or penalty thereon, and with such term to include transferee liability for
any of the preceding.

(dd) “Title IV Plan” has the meaning set forth in Section 4.4(b)(iv).

(ee) “Transferred Derivatives” means the physical derivatives contracts listed
on Schedule 4.9.

(ff) “U.S. Temporary Employees” means those individuals providing services with
respect to the Assets as either “co ops,” “interns” or contract workers through
CoreStaff.

(gg) “WARN Act” has the meaning set forth in Section 10.10.

Section 1.3 Excluded Assets. Notwithstanding anything to the contrary in
Section 1.2 or elsewhere in this Agreement, the “Assets” shall not include any
rights with respect to the Excluded Assets. “Excluded Assets” shall mean the
following:

(i) the Excluded Records;

(ii) copies of other Records retained by Seller pursuant to Section 13.6;

(iii) contracts, agreements and instruments whose transfer is prohibited or
subjected to payment of a fee or other consideration by an agreement with a
Person other than an Affiliate of Seller, or by applicable Law, and for which no
consent to transfer has been received or for which Purchaser has not agreed in
writing to pay the fee or other consideration, as applicable;

 

7



--------------------------------------------------------------------------------

(iv) Permits and other appurtenances for which transfer is prohibited or
subjected to payment of a fee or other consideration by an agreement with a
Person other than an Affiliate of Seller, or by applicable Law, and for which no
consent to transfer has been received or for which Purchaser has not agreed in
writing to pay the fee or other consideration, as applicable;

(v) all claims against insurers and other third parties pending on or prior to
the Effective Date;

(vi) assets of or which relate to Seller’s and its Affiliates’ Employee Plans or
worker’s compensation insurance and programs;

(vii) all trademarks and trade names containing “Dominion” or any variant
thereof;

(viii) all futures, options, swaps and other derivatives except the Transferred
Derivatives, and all software used for trading, hedging and credit analysis;

(ix) the Clearinghouse and Castlewood Road records storage facilities located in
Richmond, Virginia;

(x) all of Seller’s interests in office leases, buildings and other onshore real
property other than those expressly identified in Exhibit A-3 or A-4;

(xi) any leased equipment and other leased personal property which is not
purchased prior to Closing pursuant to Section 6.10 (except to the extent the
lease is transferable without payment of a fee or other consideration which
Purchaser has not agreed in writing to pay);

(xii) all office equipment, computers, cell phones, pagers and other hardware,
personal property and equipment that: (A) relate primarily to Seller’s business
generally, or to the Appalachian Business or to Seller’s business elsewhere in
the onshore United States (except those onshore Midstream Assets identified on
Exhibit A-3 and those office leases and buildings identified on Exhibit A-4) or
in Canada, or to other businesses of Seller and its Affiliates (except the E&P
Business), or (B) are set forth on Schedule 1.3 (even if relating to the Onshore
Midstream Assets identified on Exhibit A-3 or the office leases and buildings
identified on Exhibit A-4);

(xiii) the contracts and software used for both the Assets and other assets of
Seller and its Affiliates described on Schedule 1.3;

(xiv) any Tax refund (whether by payment, credit, offset or otherwise, and
together with any interest thereon) in respect of any Taxes for which Seller is
liable for payment or required to indemnify Purchaser under Section 9.1;

 

8



--------------------------------------------------------------------------------

(xv) refunds relating from severance Tax abatements with respect to all taxable
periods or portions thereof ending on or prior to the Effective Date;

(xvi) all indemnities and other claims against Persons (other than Seller and/or
their Affiliates) for Taxes for which CNG is liable for payment or required to
indemnify Purchaser under Section 9.1;

(xvii) claims against insurers under policies held by Seller or its Affiliates;

(xviii) Property Costs and revenues associated with all joint interest audits
and other audits of Property Costs covering periods for which Sellers are in
whole or in part responsible for the Assets, which audit adjustments are paid or
received prior to the Cut-Off Date; and

(xix) any other assets, contracts or rights described on Schedule 1.3.

Section 1.4 Transfer of Certain Assets Not Held by Sellers. Seller shall, at
Closing, cause Dominion Resources Services, Inc. to assign to Purchaser certain
personal property described on Schedule 1.4. EACH ASSIGNMENT OF SUCH PERSONAL
PROPERTY SHALL BE “AS IS, WHERE IS” WITH ALL FAULTS, AND ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF CONDITION, QUALITY,
AIRWORTHINESS, SUITABILITY, DESIGN, MARKETABILITY, TITLE, INFRINGEMENT,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS ARE HEREBY DISCLAIMED; provided, however, that such
personal property shall be considered “Assets” for purposes of this Agreement
with the benefit of the representations, warranties and other provisions of this
Agreement related to the Assets. Without limiting any other obligations of its
Affiliates under Section 6.3 of this Agreement, Seller shall also cause Dominion
Resources Services, Inc. to comply with the various covenants contained in
Sections 6.1 and 6.4, to the extent applicable to the property described on
Schedule 1.4, prior to Closing.

ARTICLE 2.

PURCHASE PRICE

Section 2.1 Purchase Price. The purchase price for the Assets (the “Purchase
Price”) shall be Four Billion Seven Hundred Fifty Seven Million dollars
($4,757,000,000) (the “Unadjusted Purchase Price”), adjusted as provided in
Section 2.3.

Section 2.2 Allocation of Purchase Price.

(a) At least thirty (30) days prior to the Target Closing Date, Seller shall
prepare and deliver to Purchaser, using and based upon the best information
available to Seller, a schedule setting forth the following items:

(i) the Unadjusted Purchase Price as set forth in Section 2.1;

 

9



--------------------------------------------------------------------------------

(ii) the liabilities associated with the Assets as of the Closing (as required
for the allocations under clause (iii)); and

(iii) an allocation of the sum of the Unadjusted Purchase Price under clause
(i) and the aggregate amount of such liabilities under clause (ii) that are
includable in the Purchaser’s tax basis in the Assets among the classes of the
Assets as of the Closing, which allocations shall be made in accordance with
Section 1060 of the Code and the Treasury Regulations thereunder and shall be
consistent with the Allocated Values established pursuant to Section 3.4.

Seller shall at Purchaser’s request make reasonable documentation available to
support the proposed allocation. As soon as reasonably practicable, but not
later than fifteen (15) days following receipt of Seller’s proposed allocation
schedule, Purchaser shall deliver to Seller a written report containing any
changes that Purchaser proposes to be made in such schedule (and specifying the
reasons therefor in reasonable detail). The Parties shall undertake to agree on
a final schedule no later than six (6) Business Days prior to the Closing Date.
In the event the Parties cannot reach agreement by that date, the Seller’s
allocation shall be used pending adjustment under the following paragraph.

(b) Within thirty (30) days after the determination of the Purchase Price under
Section 8.4(b), the schedule described in Section 2.2(a) shall be amended by
Seller and delivered to Purchaser to reflect the Purchase Price following final
adjustments. Purchaser shall cooperate with Seller in the preparation of the
amended schedule. If the Seller’s amendments to the schedule are not objected to
by Purchaser (by written notice to Seller specifying the reasons therefor in
reasonable detail) within thirty (30) days after delivery of Seller’s
adjustments to the schedule, it shall be deemed agreed upon by the Parties. In
the event that the Parties cannot reach an agreement within twenty (20) days
after Seller receives notice of any objection by Purchaser, then, any Party may
refer the matters in dispute to Ernst & Young LLP or another mutually acceptable
independent appraiser (the “Independent Appraiser”) to assist in determining the
fair value of each separate class of Assets solely for the purposes of the
allocation described in this Section 2.2. The Independent Appraiser shall be
instructed to deliver to Purchaser and Seller a written determination of the
valuation and any revisions to the schedule within thirty (30) days after the
date of referral thereof to the Independent Appraiser. Purchaser and Seller
agree to accept the Independent Appraiser’s determinations as to the appropriate
adjustments to the schedule. The Independent Appraiser may determine the issues
in dispute following such procedures, consistent with the provisions of this
Agreement, as it reasonably deems appropriate in the circumstances and with
reference to the amounts in issue. The Parties do not intend to impose any
particular procedures upon the Independent Appraiser, it being the desire and
direction of the Parties that any such disagreement shall be resolved as
expeditiously and inexpensively as reasonably practicable. The Independent
Appraiser shall act as an expert for the limited purpose of determining the
specific disputed aspects of the allocation schedule submitted by any Party and
may not award damages, interest, or penalties to any Party with respect to any
matter. Seller and Purchaser each shall bear its own legal fees and costs of
presenting its case. Seller shall bear one-half and Purchaser shall bear
one-half of the costs and expenses of the Independent Appraiser.

 

10



--------------------------------------------------------------------------------

(c) The allocations set forth in the schedule described in this Section 2.2
shall be used by Seller and Purchaser as the basis for reporting asset values
and other items, including preparing Internal Revenue Service Form 8594, Asset
Acquisition Statement (which Form 8594 shall be completed, executed and
delivered by such parties as soon as practicable after the Closing but in no
event later than 15 days prior to the date such form is required to be filed).
Seller and Purchaser agree not to assert, and will cause their Affiliates not to
assert, in connection with any audit or other proceeding with respect to Taxes,
any asset values or other items inconsistent with the amounts set forth in the
schedule described in this Section 2.2.

Section 2.3 Adjustments to Purchase Price. The Unadjusted Purchase Price shall
be adjusted as follows, but only with respect to matters (i) in the case of
Section 2.3(a), for which notice is given on or before the Title Claim Date,
(ii) in the case of Sections 2.3(b), (c), (d), (e), (f) or (i), identified on or
before the 180th day following Closing (the “Cut-Off Date”) and (iii) in the
case of Section 2.3(g) and (h), received or paid on or before the Cut-Off Date:

(a) Increased or decreased, as appropriate, in accordance with Section 3.5;

(b) Decreased as a consequence of Assets excluded from this transaction as a
consequence of the exercise of preferential rights to purchase, as described in
Section 3.6;

(c) Decreased by the amount of royalty, overriding royalty and other burdens
payable out of production of oil or gas from the Leases and Units or the
proceeds thereof to third Persons but held in suspense by Seller at the Closing,
and any interest accrued in escrow accounts for such suspended funds, to the
extent such funds are not transferred to Purchaser’s control at the Closing;

(d) Increased by the amount of the Computer/Vehicle Buy-Out Costs in accordance
with Section 6.10, such increase not to exceed four hundred twenty five thousand
dollars ($425,000);

(e) Adjusted for production, plant, pipeline and transportation gas imbalances
and inventory on the Effective Date as follows:

(i) Decreased by sum of the amount of each production, plant, pipeline and
transportation gas imbalance owed by Seller to third Persons at the Effective
Date with respect to production from the Properties (or, in the case of
Properties not operated by Seller, as reported on the most recent imbalance
statement as of a date closest to June 30, 2007), in Mmbtu, multiplied by
(A) the FOM Index Price for the point designated with respect to such source of
the imbalance on Schedule 2.3(e) on the first day of the month after the month
of the Effective Date less (B) the adjustments to such FOM Index Price shown on
Schedule 2.3(e).

(ii) Increased by the sum of the amount of each production, plant, pipeline and
transportation gas imbalance owed by third Persons to Seller at the Effective
Date with respect to production from the Properties (or, in the case of
Properties not operated by Seller, as reported on the most recent imbalance
statement as of a date closest to June 30, 2007), in Mmbtu, multiplied by
(A) the FOM Index Price for the point designated with respect to such source of
the imbalance on Schedule 2.3(e) on the first day of the month after the month
of the Effective Date less (B) the adjustments to such FOM Index Price shown on
Schedule 2.3(e).

 

11



--------------------------------------------------------------------------------

(iii) Decreased by the sum of the amount of each scrubber liquid overlift owed
by Seller at the Effective Date with respect to production from the Properties
(or, in the case of Properties not operated by Seller, as reported on the most
recent statement received as of a date closest to June 30, 2007), in Barrels,
multiplied by (A) the index price for the point designated with respect to such
source of the imbalance on Schedule 2.3(e) on the first day of the month after
the month of the Effective Date less (B) the adjustments to such index price
shown on Schedule 2.3(e).

(iv) Decreased by the sum of the amount of each ethane, propane, iso-butane,
nor-butane and gasoline overlift owed by Seller at the Effective Date with
respect to production from the Properties (or, in the case of Properties not
operated by Seller, as reported on the most recent statement received as of a
date closest to June 30, 2007), in gallons, multiplied by (A) the index price
for the point designated with respect to such source of the imbalance on
Schedule 2.3(e) on the first day of the month after the month of the Effective
Date less (B) the adjustments to such index price shown on Schedule 2.3(e).

(v) Increased by the sum of the amount of each oil, condensate and scrubber
liquid inventory from the Properties in storage at the end of the Effective Date
and produced for the account of Seller on or prior to the Effective Date, in
Barrels, multiplied by (A) the index price for the point designated with respect
to the location of the inventory on Schedule 2.3(e) on the first day of the
month after the month of the Effective Date less (B) the adjustments to such
index price shown on Schedule 2.3(e).

(vi) Increased by the sum of the amount of each ethane, propane, iso-butane,
nor-butane and gasoline inventory from the Properties in storage at the end of
the Effective Date and produced for the account of Seller on or prior to the
Effective Date, in gallons, multiplied by (A) the index price for the point
designated with respect to the location of the inventory on Schedule 2.3(e) on
the first day of the month after the month of the Effective Date less (B) the
adjustments to such index price shown on Schedule 2.3(e).

(vii) Decreased by the sum of the amount of each amount of oil transportation
and production imbalance owed by Seller to third Persons at the Effective Date
with respect to production from the Properties (or, in the case of Properties
not operated by Seller, as reported on the most recent imbalance statement as of
a date prior to the Effective Date), in Barrels, multiplied by (A) the index
price for the point designated with respect to such source of the imbalance on
Schedule 2.3(e) on the first day of the month after the month of the Effective
Date less (B) the adjustments to such index price shown on Schedule 2.3(e).

(viii) Increased by the sum of the amount of each oil transportation and
production imbalance owed by third Persons to Seller at the Effective Date with
respect to production from the Properties (or, in the case of Properties not
operated by Seller, as

 

12



--------------------------------------------------------------------------------

reported on the most recent imbalance statement as of a date prior to the
Effective Date), in Barrels, multiplied by (A) the index price for the point
designated with respect to such source of the imbalance on Schedule 2.3(e) on
the first day of the month after the month of the Effective Date less (B) the
adjustments to such index price shown on Schedule 2.3(e).

(f) [RESERVED]

(g) Without prejudice to either Party’s rights under Article 12, adjusted for
proceeds and other income attributable to the Assets, Property Costs and certain
other costs attributable to the Assets, and interest as follows:

(i) Decreased by an amount equal to the aggregate amount of the following
proceeds received by Seller or any of its Affiliates on or prior to the Closing
Date, or by Seller or any remaining Affiliate of Seller after the Closing Date:

(A) amounts earned from the sale, during the period from but excluding the
Effective Date through and including the Closing Date (such period being
referred to as the “Adjustment Period”), of oil, gas and other hydrocarbons
produced from or attributable to the Properties (net of any (x) royalties,
overriding royalties and other burdens payable out of production of oil, gas or
other hydrocarbons or the proceeds thereof that are not included in Property
Costs, (y) gathering, processing and transportation costs paid in connection
with sales of oil, gas or other hydrocarbons that are not included as Property
Costs under Section 2.3(g)(ii) and (z) production Taxes, other Taxes measured by
units of production, severance Taxes and any other Property Costs, that in any
such case are deducted by the purchaser of production, and excluding the effects
of any futures, options, swaps or other derivatives other than the Transferred
Derivatives), and

(B) other income earned with respect to the Assets during the Adjustment Period
(provided that for purposes of this Section, no adjustment shall be made for
funds received by Seller for the account of third Persons and to which Seller
does not become entitled prior to the Cut-Off Date, and excluding any income
earned from futures, options, swaps or other derivatives other than the
Transferred Derivatives);

(ii) Increased by an amount equal to the amount of all Property Costs, Taxes and
other amounts expressly excluded from the definition of Property Costs which are
incurred in the ownership and operation of the Assets after the Effective Date
but paid by or on behalf of Seller or any of its Affiliates through and
including the Closing Date, or by Seller or any remaining Affiliate of Seller
after the Closing Date but prior to the Cut-Off Date, except in each case
(w) any costs already deducted in the determination of proceeds in
Section 2.3(g)(i), (x) Taxes (other than production Taxes and other Taxes
measured by units of production and severance Taxes), which are addressed in
Section 9.1(c), (y) costs attributable to futures, options, swaps or other
derivatives, or the elimination of the same pursuant to Section 6.9, other than
costs attributable to the Transferred Derivatives,

 

13



--------------------------------------------------------------------------------

and (z) Seller’s share of costs attributable to acquiring replacement seismic
licenses for Purchaser or obtaining approval to transfer existing seismic
licenses to Purchaser pursuant to Section 6.11, and provided that overhead costs
charged with respect to development and production operations shall not exceed
the amounts chargeable to the Properties under the applicable operating
agreement or, if for any Property there is none, the amounts charged for that
Property on the same basis as charged on the date of this Agreement; and

(iii) Increased by the amount that would be calculated on the Unadjusted
Purchase Price at the Agreed Rate, for the period from but excluding the Target
Closing Date through and including the Closing Date; as used herein, the term
“Agreed Rate” shall mean the lesser of (y) the one month London Inter-Bank
Offered Rate, as published on Telerate Page 3750 on the last Business Day prior
to the Effective Date, plus two percentage points (LIBOR +2%) and (z) the
maximum rate allowed by applicable Laws.

The amount of each adjustment to the Unadjusted Purchase Price described in
Section 2.3(g) shall be determined in accordance with the United States
generally accepted accounting principles (the “Accounting Principles”);

(h) Decreased by Seller’s share of the seismic costs described in Section 6.11,
however, if as of the Cut-Off Date, any replacement licenses or license
transfers for such seismic have not been obtained, Seller’s share of such costs
shall be deemed to be Twenty-five Million dollars ($25,000,000); and

(i) Increased by the cost of transportation provided pursuant to Section 6.1.

Section 2.4 Ordinary Course Pre-Effective Date Costs Paid and Revenues Received
Post-Closing.

(a) With respect to any revenues earned or Property Costs incurred with respect
to the Assets on or prior to the Effective Date but received or paid after the
Effective Date:

(i) Seller shall be entitled to all amounts earned from the sale, during the
period up to and including the Effective Date, of oil, gas and other
hydrocarbons produced from or attributable to the Properties, which amounts are
received after Closing but on or before the Cut-Off Date (net of any
(A) royalties, overriding royalties and other burdens payable out of production
of oil, gas or other hydrocarbons or the proceeds thereof that are not included
in Property Costs, (B) gathering, processing and transportation costs paid in
connection with sales of oil, gas and other hydrocarbons that are not included
as Property Costs under Section 2.4(a)(ii) and (C) production Taxes, other Taxes
measured by units of production, severance Taxes, and other Property Costs, that
in any such case are deducted by the purchaser of production), and to all other
income earned with respect to the Assets through and including the Effective
Date and received on or before the Cut-Off Date; and

 

14



--------------------------------------------------------------------------------

(ii) Seller shall be responsible for (and entitled to any refunds and
indemnities with respect to) all Property Costs incurred through and including
the Effective Date. Seller’s responsibility for the foregoing shall terminate on
the Cut-Off Date.

“Earned” and “incurred,” as used in this Section and Section 2.3, shall be
interpreted in accordance with accounting recognition guidance under the
Accounting Principles and shall be consistent with Seller’s current accounting
recognition practices.

(b) Should Purchaser or its Affiliates receive after Closing any proceeds or
other income to which Seller is entitled under Section 2.4(a), Purchaser shall
fully disclose, account for and promptly remit the same to Seller.

(c) Should Purchaser pay after Closing any Property Costs for which Seller is
responsible under Section 2.4(a), Seller shall reimburse Purchaser promptly
after receipt of Purchaser’s invoice, accompanied by copies of the relevant
vendor or other invoice and proof of payment. Within forty-five (45) days
following Closing, Seller shall provide notice to its vendors related to the E&P
Business to promptly send any pre-Effective Date invoices.

(d) Seller shall have no further entitlement to amounts earned from the sale of
oil, gas and other hydrocarbons produced from or attributable to the Properties
and other income earned with respect to the Assets (except any applicable
Excluded Assets), and no further responsibility for Property Costs incurred with
respect to the Assets, to the extent such amounts have not been received or
paid, respectively, on or before the Cut-Off Date.

Section 2.5 Procedures.

(a) For purposes of allocating production (and accounts receivable with respect
thereto), under Section 2.3 and Section 2.4, (i) liquid hydrocarbons shall be
deemed to be “from or attributable to” the Properties when they pass through the
pipeline flange connecting into the storage facilities on the platform serving
the applicable Lease or Unit or, if there are no such storage facilities, when
they pass through the LACT meters or similar meters at the point of entry into
the pipelines through which they are transported from that platform, and
(ii) gaseous hydrocarbons shall be deemed to be “from or attributable to” the
Properties when they pass through the delivery point sales meters or similar
meters at the point of entry into the pipelines through which they are
transported from the platform serving the applicable Lease or Unit. Seller shall
utilize reasonable interpolative procedures to arrive at an allocation of
production when exact meter readings are not available.

Surface use fees, insurance premiums and other Property Costs that are paid
periodically shall be prorated based on the number of days in the applicable
period falling on or before, or after, the Effective Date, or the Closing Date,
as applicable. Production Taxes and similar Taxes measured by units of
production, and severance Taxes, shall be prorated based on the amount of
hydrocarbons actually produced, purchased or sold, as applicable, on or before,
and after, the Effective Date, or the Closing Date, as applicable.

(b) After Closing, Purchaser shall handle (and Seller shall cooperate with the
handling of) all joint interest audits and other audits of Property Costs
covering periods for which Seller is in whole or in part responsible under
Section 2.4, provided that Purchaser

 

15



--------------------------------------------------------------------------------

shall not agree to any adjustments to previously assessed costs for which Seller
is liable, or any compromise of any audit claims to which Seller would be
entitled, without the prior written consent of Seller, such consent not to be
unreasonably withheld. Purchaser shall provide Seller with a copy of all
applicable audit reports and written audit agreements received by Purchaser and
relating to periods for which Seller is partially responsible.

ARTICLE 3.

TITLE MATTERS

Section 3.1 Company’s Title. Seller represents and warrants to Purchaser that
Seller’s title (i) to the Units and Wells shown on Exhibit A-2, Part 1, (ii) to
the ownership interests in the Leases containing proved undeveloped locations
(the “PUD Leases”) shown on Exhibit A-2, Part 2 and (iii) to the Leases shown on
Exhibit A-1 and as calculated in Section 3.2(a), as of the date hereof is, and
as of the Closing Date shall be, Defensible Title as defined in Section 3.2.
This representation and warranty, the provisions of this Article 3 and the
special warranty in the Conveyances provide Purchaser’s exclusive remedy with
respect to any Title Defects.

Section 3.2 Definition of Defensible Title.

(a) As used in this Agreement, the term “Defensible Title” means that title of
Seller which, subject to Permitted Encumbrances:

(i) Entitles the Seller to receive, (A) in the case of any Unit, Well or PUD
Lease, throughout the duration of the productive life of such Unit, Well or PUD
Lease (after satisfaction of all royalties, overriding royalties,
nonparticipating royalties, net profits interests or other similar burdens on or
measured by production of oil and gas), not less than the “net revenue interest”
share shown in Exhibit A-2 of all oil, gas and other minerals produced, saved
and marketed from such Unit or Well or PUD Lease, and, (B) in the case of any
Lease listed on Exhibit A-1 not covered by clause (A) above, throughout the
duration of the productive life of such Lease, not less than the net revenue
interest share of all oil, gas and other minerals produced, saved and marketed
from such Lease calculated by subtracting from the working interest for such
Lease shown on Exhibit A-1 the proportionate share of any royalty, overriding
royalty, nonparticipating royalty, net profits interest, or other similar
burdens measured by production of oil and gas attributable to such working
interest, in any case, except (1) decreases in connection with those operations
in which Seller may elect after the date hereof to be a nonconsenting co-owner,
(2) decreases resulting from reversion of interest to co-owners with respect to
operations in which such co-owners elect, after the date hereof, not to consent,
(3) decreases resulting from the establishment or amendment, after the date
hereof, of pools or units, (4) decreases required to allow other working
interest owners to make up past underproduction or pipelines to make up past
under deliveries and (5) as otherwise expressly stated in Exhibit A-2;

 

16



--------------------------------------------------------------------------------

(ii) Obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, any Unit, Well,
Lease or PUD Lease not greater than the “working interest” shown in Exhibit A-1
or Exhibit A-2 without increase throughout the productive life of such Unit,
Well, Lease or PUD Lease, except as stated in Exhibit A-1 or Exhibit A-2 and
except increases resulting from contribution requirements with respect to
defaulting co-owners under applicable operating agreements or applicable Law and
increases that are accompanied by at least a proportionate increase in Seller’s
net revenue interest (in the case of each Lease, as calculated in
Section 3.2(a)(i)(B)); and

(iii) Is free and clear of liens, encumbrances, obligations or defects, other
than Permitted Encumbrances.

(b) As used in this Agreement, the term “Title Defect” means any lien, charge,
encumbrance, obligation or defect including without limitation a discrepancy in
net revenue interest or working interest that causes a breach of Seller’s
representation and warranty in Section 3.1. As used in this Agreement, the term
“Title Benefit” shall mean any right, circumstance or condition that operates to
increase the net revenue interest of Seller in any Unit or Well above that shown
on Exhibit A-2, without causing a greater than proportionate increase in
Seller’s working interest above that shown in Exhibit A-2.

Section 3.3 Definition of Permitted Encumbrances. As used herein, the term
“Permitted Encumbrances” means any or all of the following:

(a) Lessors’ royalties and any overriding royalties, reversionary interests and
other burdens to the extent that they do not, individually or in the aggregate,
reduce Seller’s net revenue interests below that shown in Exhibit A-2 or
increase Seller’s working interests above that shown in Exhibit A-2 without a
corresponding increase in the net revenue interest;

(b) All leases, unit agreements, pooling agreements, operating agreements,
production sales contracts, division orders and other contracts, agreements and
instruments applicable to the Assets, including provisions for penalties,
suspensions or forfeitures contained therein, to the extent that they do not,
individually or in the aggregate, reduce Seller’s net revenue interests below
that shown in Exhibit A-1 or Exhibit A-2 or increase Seller’s working interests
above that shown in Exhibit A-2 without a corresponding increase in the net
revenue interest;

(c) Rights of first refusal, preferential purchase rights and similar rights
with respect to the Assets;

(d) Third-party consent requirements and similar restrictions which are not
applicable to the sale of the Assets contemplated by this Agreement or with
respect to which waivers or consents are obtained from the appropriate Persons
prior to the Closing Date or the appropriate time period for asserting the right
has expired or which need not be satisfied prior to a transfer;

(e) Liens for Taxes or assessments not yet delinquent or, if delinquent, being
contested in good faith by appropriate actions;

 

17



--------------------------------------------------------------------------------

(f) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s
and other similar liens or charges arising in the ordinary course of business
for amounts not yet delinquent (including any amounts being withheld as provided
by Law), or if delinquent, being contested in good faith by appropriate actions;

(g) All rights to consent, by required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
oil and gas leases or rights or interests therein if they are customarily
obtained subsequent to the sale or conveyance;

(h) Rights of reassignment arising upon final intention to abandon or release
the Assets, or any of them;

(i) Easements, rights-of-way, covenants, servitudes, permits, surface leases and
other rights in respect of surface operations to the extent they do not,
individually or in the aggregate, reduce Seller’s net revenue interest below
that shown on Exhibit A-2 or increase Seller’s working interest beyond that
shown on Exhibit A-1 or Exhibit A-2 without a corresponding increase in net
revenue interest;

(j) Calls on production under existing Contracts; provided that the holder of
such right must pay an index-based price for any production purchased by virtue
of such call on production;

(k) Any termination of Seller’s title to any mineral servitude or any Property
held by production as a consequence of the failure to conduct operations,
cessation of production or insufficient production over any period except to the
extent Seller has knowledge thereof as of the date hereof;

(l) All rights reserved to or vested in any Governmental Authorities to control
or regulate any of the Assets in any manner or to assess Tax with respect to the
Assets, the ownership, use or operation thereof, or revenue, income or capital
gains with respect thereto, and all obligations and duties under all applicable
Laws of any such Governmental Authority or under any franchise, grant, license
or permit issued by any Governmental Authority;

(m) Any lien, charge or other encumbrance on or affecting the Assets which is
expressly waived, assumed, bonded or paid by Purchaser at or prior to Closing or
which is discharged by Seller at or prior to Closing;

(n) any lien or trust arising in connection with workers’ compensation,
unemployment insurance, pension or employment laws or regulations;

(o) The matters described in Schedule 4.5;

(p) Any matters shown on Exhibit A-1 (only relating to working interests) or
Exhibit A-2; and

(q) Any other liens, charges, encumbrances, defects or irregularities which do
not, individually or in the aggregate, materially detract from the value of or
materially interfere with the use or ownership of the Assets subject thereto or
affected thereby (as currently used or owned) and which would be accepted by a
reasonably prudent purchaser engaged in the business of owning and

 

18



--------------------------------------------------------------------------------

operating oil and gas properties, including, without limitation, the absence of
any lease amendment or consent by any royalty interest or mineral interest
holder authorizing the pooling of any leasehold interest, royalty interest or
mineral interest and the failure of Exhibits A-1 and A-2 to reflect any lease or
any unleased mineral interest where the owner thereof was treated as a
non-participating co-tenant during the drilling of any well.

Section 3.4 Allocated Values. Schedule 3.4 sets forth the agreed allocation of
the Unadjusted Purchase Price among the Assets for purposes of Seller’s title
representation in this Article 3. The “Allocated Value” for any Unit, Well,
Lease or PUD Lease equals the portion of the Unadjusted Purchase Price that is
allocated to such Unit, Well, Lease or PUD Lease on Schedule 3.4, increased or
decreased by a share of each adjustment to the Unadjusted Purchase Price under
Section 2.3(c), (d), (e) and (g). The share of each adjustment allocated to a
particular Unit, Well, Lease or PUD Lease shall be obtained by allocating that
adjustment among the various Assets on a pro rata basis in proportion to the
Unadjusted Purchase Price allocated to each such Asset on Schedule 3.4. Seller
has accepted such Allocated Values for purposes of this Agreement and the
transactions contemplated hereby, but otherwise makes no representation or
warranty as to the accuracy of such values.

Section 3.5 Notice of Title Defects; Defect Adjustments.

(a) To assert a claim arising out of a breach of Section 3.1, Purchaser must
deliver a claim notice or notices to Seller on or before a date which is at
least ten (10) Business Days prior to the Closing Date (the “Title Claim Date”).
Each such notice shall be in writing and shall include:

(i) a description of the alleged Title Defect(s);

(ii) the Units, Wells, Leases or PUD Leases affected;

(iii) the Allocated Values of the Units, Wells, Leases or PUD Leases subject to
the alleged Title Defect(s);

(iv) supporting documents reasonably necessary for Seller (as well as any title
attorney or examiner hired by Seller) to verify the existence of the alleged
Title Defect(s); and

(v) the amount by which Purchaser reasonably believes the Allocated Values of
those Units, Wells, Leases or PUD Leases are reduced by the alleged Title
Defect(s) and the computations and information upon which Purchaser’s belief is
based.

Purchaser shall be deemed to have waived all breaches of Section 3.1 of which
Seller has not been given notice on or before the Title Claim Date.

(b) Should Purchaser discover any Title Benefit on or before the Title Claim
Date, Purchaser shall as soon as practicable, but in any case by the Title Claim
Date, deliver to Seller a notice including:

(i) a description of the Title Benefit;

 

19



--------------------------------------------------------------------------------

(ii) the Units, Wells, Leases or PUD Leases affected;

(iii) the Allocated Values of the Units, Wells, Leases or PUD Leases subject to
such Title Benefit; and

(iv) the amount by which the Purchaser reasonably believes the Allocated Value
of those Units, Wells, Leases or PUD Leases is increased by the Title Benefit,
and the computations and information upon which Purchaser’s belief is based.

Seller shall have the right, but not the obligation, to deliver to Purchaser a
similar notice on or before the Title Claim Date with respect to each Title
Benefit discovered by Seller. Seller shall be deemed to have waived all Title
Benefits of which no Party has given notice on or before the Title Claim Date,
except to the extent Purchaser has failed to give a notice which it was
obligated to give under this Section 3.5(b).

(c) Seller shall have the right, but not the obligation, to attempt, at Seller’s
sole cost, to cure or remove on or before sixty (60) days after the Closing Date
any Title Defects of which Seller has been advised by Purchaser. No reduction
shall be made in the Unadjusted Purchase Price with respect to a Title Defect
for purposes of Closing if Seller has provided notice at least six (6) Business
Days prior to the Closing Date of Seller’s intent to attempt to cure the Title
Defect. If the Title Defect is not cured as agreed by Seller and Purchaser or if
Seller and Purchaser cannot agree, and it is determined by the Title Arbitrator
that such Title Defect is not cured at the end of the sixty (60) day
post-Closing period, the adjustment required under this Article 3 shall be made
pursuant to Section 8.4(b). Seller’s election to attempt to cure a Title Defect
shall not constitute a waiver of Seller’s right to dispute the existence, nature
or value of, or cost to cure, the Title Defect.

(d) With respect to each Unit, Well, Leases or PUD Lease affected by Title
Defects reported under Section 3.5(a), the Unit, Well, Leases or PUD Lease shall
be assigned at Closing, subject to all uncured Title Defects, and the Unadjusted
Purchase Price shall be reduced by an amount (the “Title Defect Amount”) equal
to the reduction in the Allocated Value for such Unit, Well, Leases or PUD Lease
caused by such Title Defects, as determined pursuant to Section 3.5(g).
Notwithstanding the foregoing provisions of this Section 3.5(d), no reduction
shall be made in the Unadjusted Purchase Price with respect to any Title Defect
that is (i) older than ten (10) years and, except for unreleased production
payments or similar interest or other unreleased encumbrances, a Title Defect
Amount of less than Twenty-Five Million Dollars ($25,000,000), (ii) involves a
counterparty no longer in existence or in bankruptcy or receivership or
(iii) consists of an alleged defect in the authorization, execution, delivery,
acknowledgement, or approval of any instrument in Seller’s chain of title for
which Seller at its election executes and delivers to Purchaser a separate
written indemnity agreement, in form and substance reasonably satisfactory to
Purchaser, under which Seller agrees to fully, unconditionally and irrevocably
indemnify and hold harmless Purchaser and its successors and assigns from any
and all Damages arising out of or resulting from such Title Defect.

 

20



--------------------------------------------------------------------------------

(e) With respect to each Unit, Well, Lease or PUD Lease affected by Title
Benefits reported under Section 3.5(b) (or which Purchaser should have reported
under Section 3.5(b)), the Unadjusted Purchase Price shall be increased by an
amount (the “Title Benefit Amount”) equal to the increase in the Allocated Value
for such Unit, Well, Lease or PUD Lease caused by such Title Benefits, as
determined pursuant to Section 3.5(h), but in no event will the aggregate
adjustments to the Unadjusted Purchase Price as a result of Title Benefits
exceed the aggregate adjustments to the Unadjusted Purchase Price due to Title
Defects.

(f) This Article 3 shall, to the fullest extent permitted by applicable Law, be
the exclusive right and remedy of Purchaser with respect to Seller’s breach of
its warranty and representation in Section 3.1. Except as provided in Article 3
and the Conveyances, Purchaser releases, remises and forever discharges Seller
and its Affiliates and all such parties’ stockholders, officers, directors,
employees, agents, advisors and representatives from any and all suits, legal or
administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest or causes of action whatsoever, in law or in equity, known
or unknown, which Purchaser might now or subsequently may have, based on,
relating to or arising out of, any Title Defect or other deficiency in title to
any Asset.

(g) The Title Defect Amount resulting from a Title Defect shall be determined as
follows:

(i) if Purchaser and Seller agree on the Title Defect Amount, that amount shall
be the Title Defect Amount;

(ii) if the Title Defect is a lien, encumbrance or other charge which is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
amount necessary to be paid to remove the Title Defect from Seller’s interest in
the affected Unit, Well or Lease;

(iii) if the Title Defect represents a discrepancy between (A) the net revenue
interest for any Unit, Well or PUD Lease and (B) the net revenue interest or
percentage stated on Exhibit A-2 or, in the case of a Lease, as calculated
pursuant to Section 3.2(a)(i)(B), then the Title Defect Amount shall be the
product of the Allocated Value of such Unit, Well or PUD Lease multiplied by a
fraction, the numerator of which is the net revenue interest or percentage
ownership decrease and the denominator of which is the net revenue interest or
percentage ownership stated on Exhibit A-2 or, in the case of a Lease, as
calculated pursuant to Section 3.2(a)(i)(B), provided that if the Title Defect
does not affect the Unit, Well or PUD Lease throughout its entire productive
life, the Title Defect Amount determined under this Section 3.5(g)(iii) shall be
reduced to take into account the applicable time period only;

(iv) if the Title Defect represents an obligation, encumbrance, burden or charge
upon or other defect in title to the affected Unit, Well or Lease of a type not
described in subsections (i), (ii) or (iii) above, the Title Defect Amount shall
be determined by taking into account the Allocated Value of the Unit, Well,
Lease or PUD Lease so affected, the portion of Seller’s interest in the Unit,
Well or Lease affected by the Title Defect, the legal effect of the Title
Defect, the potential economic effect of the Title Defect over the life of the
affected Unit, Well, Lease or PUD Lease, the values placed upon the Title Defect
by Purchaser and Seller and such other factors as are necessary to make a proper
evaluation;

 

21



--------------------------------------------------------------------------------

(v) notwithstanding anything to the contrary in this Article 3, (A) an
individual claim for a Title Defect for which a claim notice is given prior to
the Title Claim Date shall only generate an adjustment to the Unadjusted
Purchase Price under this Article 3 if the Title Defect Amount with respect
thereto exceeds Five Million dollars ($5,000,000), (B) the aggregate Title
Defect Amounts attributable to the effects of all Title Defects upon any given
Unit, Well, Lease or PUD Lease shall not exceed the Allocated Value of such
Unit, Well or Lease and (C) there shall be no adjustment to the Unadjusted
Purchase Price for Title Defects unless and until the aggregate Title Defect
Amounts that are entitled to an adjustment under Section 3.5(g)(v)(A) and for
which Claim Notices were timely delivered exceed Fifteen Million dollars
($15,000,000), and then only to the extent that such aggregate Title Defect
Amounts exceed Fifteen Million dollars ($15,000,000);

(vi) if a Title Defect is reasonably susceptible of being cured, the Title
Defect Amount determined under subsections (iii) or (iv) above shall not be
greater than the amount that can reasonably be shown to be the reasonable cost
and expense of curing such Title Defect; and

(vii) the Title Defect Amount with respect to a Title Defect shall be determined
without duplication of any costs or losses included in another Title Defect
Amount hereunder, or for which Purchaser otherwise receives credit in the
calculation of the Purchase Price.

(h) The Title Benefit Amount for any Title Benefit shall be the product of the
Allocated Value of the affected Unit or Well multiplied by a fraction, the
numerator of which is the net revenue interest increase and the denominator of
which is the net revenue interest stated on Exhibit A-2 or, in the case of a
Lease, as calculated pursuant to Section 3.2(a)(i)(B), provided that if the
Title Benefit does not affect a Unit, Well, Lease or PUD Lease throughout the
entire life of the Unit, Well, Lease or PUD Lease, the Title Benefit Amount
determined under this Section 3.5(h) shall be reduced to take into account the
applicable time period only. Notwithstanding anything to the contrary in this
Article 3, an individual claim for a Title Benefit which is reported under
Section 3.5(b) (or which Purchaser should have reported under Section 3.5(b))
prior to the Title Claim Date shall only generate an adjustment to the
Unadjusted Purchase Price under this Article 3 if the Title Benefit Amount with
respect thereto exceeds Five Million dollars ($5,000,000).

(i) Seller and Purchaser shall attempt to agree on all Title Defect Amounts and
Title Benefit Amounts by five (5) Business Days prior to the Closing Date. If
Seller and Purchaser are unable to agree by that date, then subject to
Section 3.5(c), Seller’s good faith estimate shall be used to determine the
Closing Payment pursuant to Section 8.4(a), and the Title Defect Amounts and
Title Benefit Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 3.5(i). During the 10-day period following
the Closing Date, Title Defect Amounts and Title Benefit Amounts in dispute
shall be submitted to a title attorney

 

22



--------------------------------------------------------------------------------

with at least 10 years’ experience in oil and gas titles in the state in which
the Units or Wells (or majority of Units and Wells) in question are located as
selected by mutual agreement of Purchaser and Seller or absent such agreement
during the 10-day period, by the Houston office of the American Arbitration
Association (the “Title Arbitrator”). Likewise, if by the end of the sixty
(60) day post-Closing cure period under Section 3.5(c), Seller has failed to
cure any Title Defects which it provided notice that it would attempt to cure,
and Seller and Purchaser have been unable to agree on the Title Defect Amounts
for such Title Defects, the Title Defect Amounts in dispute shall be submitted
to the Title Arbitrator. The Title Arbitrator shall not have worked as an
employee or outside counsel for either Party or its Affiliates during the five
(5) year period preceding the arbitration or have any financial interest in the
dispute. The arbitration proceeding shall be held in Houston, Texas and shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section. The Title Arbitrator’s determination shall be made within 45
days after submission of the matters in dispute and shall be final and binding
upon the Parties, without right of appeal. In making his determination, the
Title Arbitrator shall be bound by the rules set forth in Section 3.5(g) and
3.5(h) and may consider such other matters as in the opinion of the Title
Arbitrator are necessary or helpful to make a proper determination.
Additionally, the Title Arbitrator may consult with and engage disinterested
third Persons to advise the arbitrator, including title attorneys from other
states and petroleum engineers. The Title Arbitrator shall act as an expert for
the limited purpose of determining the specific disputed Title Defect Amounts
and Title Benefit Amounts submitted by any Party and may not award damages,
interest or penalties to any Party with respect to any matter. Seller and
Purchaser shall each bear its own legal fees and other costs of presenting its
case. Purchaser shall bear one-half of the costs and expenses of the Title
Arbitrator, and Seller shall be responsible for the remaining one-half of the
costs and expenses.

Section 3.6 Consents to Assignment and Preferential Purchase Rights.

(a) Promptly after the date hereof, Seller shall prepare and send (i) notices to
the holders of any required consents to assignment that are set forth on
Schedule 4.12 requesting consents to the transactions contemplated by this
Agreement and (ii) notices to the holders of any applicable preferential rights
to purchase or similar rights that are set forth on Schedule 4.12 in compliance
with the terms of such rights and requesting waivers of such rights. Any
preferential purchase right must be exercised subject to all terms and
conditions set forth in this Agreement, including the successful Closing of this
Agreement pursuant to Article 8. The consideration payable under this Agreement
for any particular Asset for purposes of preferential purchase right notices
shall be the Allocated Value for such Asset. Seller shall use commercially
reasonable efforts to cause such consents to assignment and waivers of
preferential rights to purchase or similar rights (or the exercise thereof) to
be obtained and delivered prior to Closing, provided that Seller shall not be
required to make payments or undertake obligations to or for the benefit of the
holders of such rights in order to obtain the required consents and waivers.
Purchaser shall cooperate with Seller in seeking to obtain such consents to
assignment and waivers of preferential rights.

(b) In no event shall there be transferred at Closing any Asset for which a
consent requirement has not been satisfied and for which transfer is prohibited
or a fee is payable (unless the same has been paid by Purchaser or is the
responsibility of Seller under Section 6.11) without the consent. In cases in
which the Asset subject to such a requirement is a Contract and Purchaser is
assigned

 

23



--------------------------------------------------------------------------------

the Lease(s) to which the Contract relates, but the Contract is not transferred
to Purchaser due to the unwaived consent requirement, Purchaser shall continue
after Closing to use commercially reasonable efforts to obtain the consent so
that such Contract can be transferred to Purchaser upon receipt of the consent,
the Contract shall be held by Seller for the benefit of Purchaser, Purchaser
shall pay all amounts due thereunder, and Purchaser shall be responsible for the
performance of any obligations under such Contract to the extent that Purchaser
has been transferred the Assets necessary to perform under such Contract until
such consent is obtained. In cases in which the Asset subject to such a
requirement is a Lease and the third Person consent to the transfer of the Lease
is not obtained by Closing, Purchaser may elect to treat the unsatisfied consent
requirements as a Title Defect and receive the appropriate adjustment to the
Unadjusted Purchase Price under Section 2.3 by giving Seller written notice
thereof in accordance with Section 3.5(a), except that such notice may be given
up to six (6) Business Days prior to the Closing Date. If an unsatisfied consent
requirement with respect to which an adjustment to the Unadjusted Purchase Price
is made under Section 3.5 is subsequently satisfied prior to the date of the
final adjustment to the Unadjusted Purchase Price under Section 8.4(b), Seller
shall be reimbursed in that final adjustment for the amount of any previous
deduction from the Unadjusted Purchase Price, the Lease, if not previously
transferred to Purchaser under the first sentence of this Section 3.6(b), shall
be transferred, and the provisions of this Section 3.6 shall no longer apply to
such consent requirement.

(c) If any preferential right to purchase any Assets is exercised prior to
Closing, the Purchase Price shall be decreased by the Allocated Value for such
Assets, the affected Assets shall not be transferred at Closing, and the
affected Assets shall be deemed to be deleted from Exhibits A-1 through A-6 to
this Agreement, as applicable, for all purposes.

(d) Should a third Person fail to exercise or waive its preferential right to
purchase as to any portion of the Assets prior to Closing and the time for
exercise or waiver has not yet expired, then subject to the remaining provisions
of this Section 3.6, such Assets shall be included in the transaction at
Closing, there shall be no adjustment to the Purchase Price at Closing with
respect to such preferential right to purchase, and Seller shall, at its sole
expense, continue to use commercially reasonable efforts to obtain the waiver of
the preferential purchase rights and shall continue to be responsible for the
compliance therewith.

(e) Should the holder of the preferential purchase right validly exercise the
same (whether before or after Closing), then:

(i) Seller shall convey the affected Assets to the holder on the terms and
provisions set out in the applicable preferential right provision. If the
affected Assets were previously transferred to Purchaser at Closing, Purchaser
agrees to transfer the affected Assets back to Seller on the terms and
provisions set out herein to permit Seller to comply with this obligation (or,
if Seller so requests, shall transfer the affected Assets directly to the holder
on the terms and provisions set out in the applicable preferential purchase
right provision);

(ii) Pursuant to Section 2.3(b), Seller shall credit Purchaser with the
Allocated Value of any Asset transferred pursuant to Section 3.6(e)(i);

 

24



--------------------------------------------------------------------------------

(iii) Seller shall be entitled to the consideration paid by such holder;

(iv) If the affected Assets were previously transferred to Purchaser at Closing,
Purchase Price adjustments calculated in the same manner as the adjustments in
Section 2.3(g) shall be calculated for the period from the Closing Date to the
date of the reconveyance and the net amount of such adjustment, if positive,
shall be paid by Purchaser to Seller and, if negative, by Seller to Purchaser;

(v) If the affected Assets were previously transferred to Purchaser at Closing,
Seller shall assume all obligations assumed by Purchaser with respect to such
Assets under Section 12.1, and shall indemnify, defend and hold harmless
Purchaser from all Damages incurred by Purchaser caused by or arising out of or
resulting from the ownership, use or operation of such Asset from the Closing
Date to the date of the reconveyance, excluding, however, any such Damages
resulting from any violation of any Law caused by the actions of, or
implementation of policies or procedures of, Purchaser, breach of any contract
by Purchaser after Closing, or gross negligence or willful misconduct of
Purchaser after Closing; and

(vi) In the event that the value of any Property operated by Seller is
materially impaired by the exercise of a preferential purchase right with
respect to a Property also operated by Seller on which infrastructure is used by
the first Property without the benefit of an agreement for such use which would
survive the transfer of title to the third party preferential right holder,
Purchaser may claim such material impairment as a Title Defect.

Section 3.7 Limitations on Applicability The representation and warranty in
Section 3.1 shall terminate as of the Title Claim Date and shall have no further
force and effect thereafter, provided there shall be no termination of
Purchaser’s or Seller’s rights under Section 3.5 with respect to any bona fide
Title Defect or Title Benefit claim properly reported on or before the Title
Claim Date.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to the provisions of this Article 4, and the other terms and conditions
of this Agreement, Seller represents and warrants to Purchaser the matters set
out in Section 4.1 through Section 4.19.

Section 4.1 Seller.

(a) Existence and Qualification. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the state where it is
incorporated (as set forth in the preamble).

(b) Power. Seller has the corporate power to enter into and perform this
Agreement (and all documents required to be executed and delivered by Seller at
Closing) and to consummate the transactions contemplated by this Agreement (and
such documents).

 

25



--------------------------------------------------------------------------------

(c) Authorization and Enforceability. The execution, delivery and performance of
this Agreement (and all documents required to be executed and delivered by
Seller at Closing), and the consummation of the transactions contemplated hereby
and thereby, have been duly and validly authorized by all necessary corporate
action on the part of Seller. This Agreement has been duly executed and
delivered by Seller (and all documents required to be executed and delivered by
Seller at Closing shall be duly executed and delivered by Seller) and this
Agreement constitutes, and at the Closing such documents shall constitute, the
valid and binding obligations of Seller, enforceable in accordance with their
terms except as such enforceability may be limited by applicable bankruptcy or
other similar Laws affecting the rights and remedies of creditors generally as
well as to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(d) No Conflicts. The execution, delivery and performance of this Agreement by
Seller, and the consummation of the transactions contemplated by this Agreement
shall not (i) violate any provision of the certificate of incorporation or
bylaws of Seller, (ii) result in default (with due notice or lapse of time or
both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which Seller is a party or
by which it is bound, (iii) violate any judgment, order, ruling, or decree
applicable to Seller as a party in interest or (iv) violate any Laws applicable
to Seller, except any matters described in clauses (ii), (iii), or (iv) above
which would not have a Material Adverse Effect.

Section 4.2 No Undisclosed Liabilities; Accuracy of Data.

(a) Except as described on Schedule 4.2, as of December 31, 2006, the Assets
were not subject to any obligations or liabilities that would be required to be
reflected as liabilities on a balance sheet for the E&P Business prepared in
accordance with the Accounting Principles other than obligations and liabilities
described in the other schedules to this Article 4, and obligations and
liabilities as would not, individually or in the aggregate, have a Material
Adverse Effect. Schedule 4.2 includes the cost of all material repair,
replacement and restoration work with respect to the Equipment necessitated by
Hurricanes Katrina, Rita and Ivan.

(b) The financial data set forth in Schedule 4.2(b) (subject to the
qualifications set forth therein) and in the data room folders 3.13.3 and 3.13.4
(DVDs of which have been provided to Purchaser in connection with signing this
Agreement and identified by Seller and Purchaser) are true and correct.

(c) The historical factual information, excluding title information, supplied by
Seller to Ryder Scott & Co. in the preparation of its report dated as of
December 31, 2006 (the “Reserve Report”) of the Assets is accurate and complete
in all material respects. The historical production data titled YE2006_Product
in OBU_YE2006_Aries_database in the data room folder 2.1.2.3.1.1 as updated by
OBUPROD_UPDATE in the data room folder 2.1.2.3.5.1 (DVDs of which have been
provided to Purchaser in connection with signing this Agreement and identified
by Seller and Purchaser) is accurate and complete in all material respects.

(d) Except for bonds, letters of credit and guarantees related primarily to the
Excluded Assets which Seller is retaining, Schedule 13.5 sets forth all bonds,
letters of credit and guarantees posted as of the date of this Agreement by
Seller or any Affiliate of Seller with any Governmental Authority or third
person relating to the Assets.

 

26



--------------------------------------------------------------------------------

Section 4.3 Assets of the E&P Business. Except as described in Section 1.3 and
except for those vehicles, computers and software leased for use in the
operation of the E&P Business that are not purchased by Seller or Affiliates of
Seller pursuant to Section 6.10, (a) the Assets include all material equipment,
materials, contracts, data, records, software and other property owned or leased
by Seller or its Affiliates necessary for the conduct of the E&P Business in a
manner consistent with recent practices; (b) since December 31, 2006, the Assets
have been operated only in the ordinary course of business consistent with past
practices of Seller (for this purpose, hurricane related repair work shall be
considered ordinary course of business); and (c) no property material to the
conduct of the E&P Business is being retained by Seller or Affiliates of Seller.

Section 4.4 Labor Matters and Employee Benefits.

(a) Labor Matters. Other than for Managing Directors and Executives, temporary
employees or consultants, there are no employment agreements with any
individuals who are (i) employed by Seller who are rendering services primarily
with respect to the Assets or (ii) employed by Dominion Resources Services, Inc.
but who are rendering services primarily with respect to the Assets. Seller has
no collective bargaining agreements.

(b) Employee Benefits.

(i) Schedule 4.4(b)(i) lists all of the Employee Plans.

(ii) All Employee Plans subject to ERISA and the Code comply with ERISA, the
Code and, as applicable, the Pregnancy Discrimination Act of 1978, the Age
Discrimination in Employment Act, as amended, the Family and Medical Leave Act
of 1993, and the Health Insurance Portability and Accountability Act, except
such non-compliance as would not, individually or in the aggregate, have a
Material Adverse Effect.

(iii) All Employee Plans contributed to by Seller or any ERISA Affiliate
intended to be qualified under Section 401 of the Code have filed for or
received favorable determination letters with respect to such qualified status
from the Internal Revenue Service. The determination letter for each such
Employee Plan remains in effect, and, to Seller’s knowledge, any amendment made,
or event relating to such an Employee Plan subsequent to the date of such
determination letter, has not materially and adversely affected the qualified
status of the Employee Plan.

(iv) No Employee Plan that is subject to Title IV of ERISA (a “Title IV Plan”)
or Section 412 of the Code has incurred an accumulated funding deficiency,
whether or not waived, within the meaning of Section 412 of the Code or
Section 302 of ERISA, and to Seller’s knowledge, no condition exists which would
be expected to result in an accumulated funding deficiency as of the last day of
the current plan year of any Title IV Plan or other Employee Plan subject to
Section 412 of the Code. The PBGC has not instituted proceedings to terminate
any Title IV Plan, and no other event or condition has occurred which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such Title IV Plan.

 

27



--------------------------------------------------------------------------------

(v) None of Seller, its Affiliates or any ERISA Affiliate has incurred or
reasonably expects to incur any liability for withdrawal from a Multiemployer
Plan.

Section 4.5 Litigation. Except as disclosed on Schedule 4.5, there are no
actions, suits or proceedings pending, or to Seller’s knowledge, threatened in
writing, before any Governmental Authority or arbitrator with respect to the E&P
Business. There are no actions, suits or proceedings pending, or to Seller’s
knowledge, threatened in writing, before any Governmental Authority or
arbitrator against Seller or any of its Affiliates, which are reasonably likely
to impair or delay materially Seller’s ability to perform its obligations under
this Agreement.

Section 4.6 Taxes and Assessments. Except as disclosed on Schedule 4.6,

(a) Seller has filed each material Tax return, declaration, report, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof (a “Tax
Return”) required to be filed by it and paid all material Taxes with respect to
the Assets;

(b) Seller has not received written notice of any pending claim against it
(which remains outstanding) from any applicable taxing authority for assessment
of material Taxes with respect to the Assets; and

(c) Except as set forth on Schedule 4.6, none of the Assets are deemed by
agreement or applicable law to be held by a partnership for federal tax
purposes, and, to the extent any of the Assets are deemed by agreement or
applicable law to be held by a partnership for federal tax purposes, any such
partnerships shall have in effect an election under Section 754 of the Code that
will apply with respect to such portion of the Assets being sold and purchased
under this Agreement and that are deemed owned by such partnerships.

Section 4.7 Environmental Laws. Except as disclosed on Schedule 4.7, to Seller’s
knowledge, Seller’s ownership and operation of the Assets is in compliance with
all applicable Environmental Laws, except such failures to comply as,
individually or in the aggregate, would not have a Material Adverse Effect.
Except as disclosed on Schedule 4.7, and except for contamination that would
not, individually or in the aggregate, have a Material Adverse Effect, to
Seller’s knowledge there has been no contamination of groundwater, surface
water, soil or seabed on the Properties resulting from hydrocarbon activities on
such Properties which was required to be remediated under applicable
Environmental Laws on or before the date of this Agreement for which the owner
of the Assets would be liable but which has not been remediated. Notwithstanding
anything to the contrary in this Section or elsewhere in this Agreement, Seller
makes no, and disclaims any, representation or warranty, express or implied,
with respect to the presence or absence of naturally occurring radioactive
material (“NORM”), asbestos, mercury, drilling fluids and chemicals, and
produced waters and hydrocarbons in or on the Properties or Equipment in
quantities typical for oilfield operations in the areas in which the Properties
and Equipment are located. For purposes of this Agreement, “Environmental Laws”
means, as the same have been amended to the date hereof, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource

 

28



--------------------------------------------------------------------------------

Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right to Know Act, 42 U.S.C. § 11001 et seq.; the Outer Continental Shelf Lands
Act, 43 U.S.C. § 1331 et seq. and 43 U.S.C. § 1801 et seq.; the Coastal Zone
Management Act, 33 U.S.C. § 1451 et seq.; and the Safe Drinking Water Act, 42
U.S.C. §§ 300f through 300j, in each case as amended to the date hereof, and all
similar Laws as of the date hereof of any Governmental Authority having
jurisdiction over the property in question addressing pollution or protection of
the environment or biological or cultural resources and all regulations
implementing the foregoing.

Section 4.8 Compliance with Laws. Except with respect to Environmental Laws,
which are addressed in Section 4.7 and except as disclosed on Schedule 4.8, to
Seller’s knowledge, Seller’s ownership and operation of the Assets is in
compliance with all applicable Laws, except such failures to comply as would
not, individually or in the aggregate, have a Material Adverse Effect.

Section 4.9 Contracts. Schedule 4.9 lists all Material Contracts. To Seller’s
knowledge, neither Seller, nor to the knowledge of Seller, any other Person, is
in default under any Material Contract except as disclosed on Schedule 4.9 and
except such defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. To Seller’s knowledge, all Material Contracts are in
full force and effect. Except as disclosed on Schedule 4.9, there are no
Contracts with Affiliates of Seller that will be binding on the Assets after
Closing. Except as disclosed on Schedule 4.9, there are no futures, options,
swaps or other derivatives with respect to the sale of production that will be
binding on the Assets after Closing. Except as disclosed on Schedule 4.9, as of
the date identified on such Schedule, there were no contracts for the purchase,
sale or exchange of oil, gas or other hydrocarbons produced from or attributable
to the Properties that will be binding on Purchaser or the Assets after Closing
that Purchaser will not be entitled to terminate at will (without penalty) on 90
days notice or less. No notice of default or breach has been received or
delivered by Seller under any Material Contract, the resolution of which is
currently outstanding, and there are no current notices received by Seller of
the exercise of any premature termination, price redetermination, market-out or
curtailment of any Material Contract.

Section 4.10 Payments for Production. Except as disclosed on Schedule 4.10 and
subject to the covenant in Section 6.8, Seller is not obligated by virtue of a
take or pay payment, advance payment or other similar payment (other than
royalties, overriding royalties and similar arrangements established in the
Leases or reflected on Exhibit A-1 or Exhibit A-2), to deliver oil or gas, or
proceeds from the sale thereof, attributable to the Seller’s interest in the
Properties at some future time without receiving payment therefor at or after
the time of delivery.

Section 4.11 Production Imbalances. Except with respect to Properties set forth
on Schedule 4.11, as of the dates set forth on such Schedule, there were no
imbalances arising from overproduction or underproduction or overdeliveries
arising at the platform, wellhead, pipeline, gathering system, transportation
system, processing plant or other location, including, without limitation, any
imbalances under gas balancing or similar agreements, platform imbalances under
production handling agreements, or imbalances under processing agreements and
imbalances under gathering or transportation agreements.

 

29



--------------------------------------------------------------------------------

Section 4.12 Consents and Preferential Purchase Rights. As of the date hereof,
there are no preferential rights to purchase or required third Person consents
to assignment, which may be applicable to the sale of Assets by Seller as
contemplated by this Agreement, except for consents and approvals of
Governmental Authorities that are customarily obtained after Closing, those
approvals described in Sections 6.6, and as set forth on Schedule 4.12. The
period of time in which the holders of the preferential purchase rights set
forth on Schedule 4.12 must exercise such rights are thirty (30) days or less,
except with respect to South Timbalier 185.

Section 4.13 Liability for Brokers’ Fees. Purchaser shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Seller prior to Closing, for brokerage fees,
finder’s fees, agent’s commissions or other similar forms of compensation to an
intermediary in connection with the negotiation, execution or delivery of this
Agreement or any agreement or transaction contemplated hereby.

Section 4.14 Equipment and Personal Property.

(a) Except as set forth on Schedule 4.14(a), all currently producing Wells and
Equipment are in an operable state of repair adequate to maintain normal
operations in accordance with past practices, ordinary wear and tear excepted.
Seller has all material easements, rights of way, licenses and authorizations,
from Governmental Authorities necessary to access, construct, operate, maintain
and repair the Equipment in the ordinary course of business as currently
conducted by Seller and in material compliance with all Laws, except such
failures as would not individually or in the aggregate have a Material Adverse
Effect.

(b) Schedule 4.14(b) sets forth the Wells which are off production as a result
of hurricane Katrina, Rita or Ivan.

(c) With respect to Equipment, hydrocarbon production and inventory, Seller’s
title as of the date hereof is, and as of the Closing Date, shall be transferred
to Purchaser, free and clear of liens and encumbrances other than Permitted
Encumbrances.

Section 4.15 Non-Consent Operations. Seller has not elected not to participate
in any operation or activity proposed with respect to the Assets which could
result in any of Seller’s interest in any Assets becoming subject to a penalty
or forfeiture as a result of such election not to participate in such operation
or activity, except to the extent reflected in the Net Revenue Interest and
Working Interest set forth in Exhibit A-2.

Section 4.16 Wells. To Seller’s knowledge, all Wells have been drilled and
completed within the limits permitted by all applicable Leases, contracts, and
pooling or unit agreements. To Seller’s knowledge, no Well is subject to
penalties on allowables after the Effective Date because of any overproduction
or any other violation of Laws. There are not any Wells, platforms or other
Equipment located on the Assets that (i) Seller is currently obligated by any
Laws or contract to currently plug, dismantle and/or abandon; or (ii) to
Seller’s knowledge, have been plugged, dismantled or abandoned in a manner that
does not comply in all material respects with Laws, for which the cost related
to (i) or (ii) is not included in the liabilities identified in Schedule 4.2.

 

30



--------------------------------------------------------------------------------

Section 4.17 Outstanding Capital Commitments. As of the date of this Agreement,
there are no outstanding AFEs which are binding on Seller or the Assets and
which Seller reasonably anticipates will individually require expenditures by
the owner of the Assets after the Effective Date in excess of Two Million
dollars ($2,000,000), other than those shown on Schedule 4.17.

Section 4.18 Insurance. Schedule 4.18 lists all the insurance policies
maintained by the Seller with respect to the Assets.

Section 4.19 Absence of Certain Changes. Since December 31, 2006, and except as
set forth on Schedule 4.19, (a) there has not been any reduction in the rate of
production of oil, gas or condensate from the Properties which would constitute
a Material Adverse Effect, (b) there has not been any reduction or write-down in
the reserves estimated for the Properties (which reduction or write-down is not
reflected in the Reserve Report) that would constitute a Material Adverse
Effect, (c) there has not been any damage, destruction or loss with respect to
the Assets that would constitute a Material Adverse Effect that is not addressed
by the terms of Section 12.4, or (d) the Assets have not become subject to any
obligation or liability that would be required to be reflected as an
extraordinary item separately listed on an income statement for the E&P Business
prepared in accordance with the Accounting Principles.

Section 4.20 Limitations.

(a) Except as and to the extent expressly set forth in Article 3, this Article 4
or in the certificate of Seller to be delivered pursuant to Section 8.2(f) or
Seller’s special warranty of title in the Conveyances, (i) Seller makes no
representations or warranties, express or implied, and (ii) Seller expressly
disclaims all liability and responsibility for any representation, warranty,
statement or information made or communicated (orally or in writing) to
Purchaser or any of its Affiliates, employees, agents, consultants or
representatives (including, without limitation, any opinion, information,
projection or advice that may have been provided to Purchaser by any officer,
director, employee, agent, consultant, representative or advisor of Seller or
any of its Affiliates).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 3, THIS ARTICLE 4, IN
THE CERTIFICATE OF SELLER TO BE DELIVERED AT CLOSING PURSUANT TO SECTION 8.2(F)
OR SELLER’S SPECIAL WARRANTY OF TITLE IN THE CONVEYANCES, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SELLER (1) MAKES NO AND EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO (I) TITLE TO ANY OF THE
ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR
ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) THE EXISTENCE
OF ANY PROSPECT, RECOMPLETION, INFILL OR STEP-OUT DRILLING OPPORTUNITIES,
(V) ANY ESTIMATES OF THE VALUE

 

31



--------------------------------------------------------------------------------

OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (VI) THE PRODUCTION OF
PETROLEUM SUBSTANCES FROM THE ASSETS, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS,
OR IN PAYING QUANTITIES, OR ANY PRODUCTION OR DECLINE RATES, (VII) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (VIII) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, OR (IX) ANY
OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED
TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND
(2) FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES HERETO THE ASSETS ARE BEING TRANSFERRED “AS IS, WHERE IS,” WITH
ALL FAULTS AND DEFECTS, AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.

(c) Any representation “to the knowledge of Seller” or “to Seller’s knowledge”
is limited to matters within the actual knowledge of the individuals identified
on Schedule 4.20(c). Actual knowledge only includes information actually
personally known by such individual.

(d) Inclusion of a matter on a schedule attached hereto with respect to a
representation or warranty that addresses matters having a Material Adverse
Effect shall not be deemed an indication that such matter does, or may, have a
Material Adverse Effect. Schedules may include matters not required by the terms
of the Agreement to be listed on the Schedule, which additional matters are
disclosed for purposes of information only, and inclusion of any such matter
does not mean that all such matters are included. As used herein, “Material
Adverse Effect” means a material adverse effect on the ownership, operation or
financial condition of the E&P Business taken as a whole; provided, however,
that Material Adverse Effect shall not include material adverse effects
resulting from general changes in oil and gas prices; general changes in
industry, economic or political conditions, or markets; changes in condition or
developments generally applicable to the oil and gas industry in any area or
areas where the Assets are located; acts of God, including hurricanes and
storms; acts or failures to act of Governmental Authorities (where not caused by
the willful or negligent acts of Seller); civil unrest or similar disorder;
terrorist acts; changes in Laws; effects or changes that are cured or no longer
exist by the earlier of the Closing and the termination of this Agreement
pursuant to Article 11; and changes resulting from the announcement of the
transactions contemplated hereby or the performance of the covenants set forth
in Article 6 hereof.

(e) A matter scheduled as an exception for any representation shall be deemed to
be an exception to all representations for which it is relevant, except that the
Contracts listed in Schedule 4.12 do not modify the Material Contracts listed in
Schedule 4.9.

 

32



--------------------------------------------------------------------------------

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller the following:

Section 5.1 Existence and Qualification. Purchaser is a corporation organized,
validly existing and in good standing under the laws of Delaware.

Section 5.2 Power. Purchaser has the corporate power to enter into and perform
its obligations under this Agreement (and all documents required to be executed
and delivered by Purchaser at Closing) and to consummate the transactions
contemplated by this Agreement (and such documents).

Section 5.3 Authorization and Enforceability. The execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by Purchaser at Closing), and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required to be
executed and delivered by Purchaser at Closing will be duly executed and
delivered by Purchaser) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.4 No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser, and the consummation of the transactions contemplated by
this Agreement, will not (i) violate any provision of the certificate of
incorporation or bylaws (or other governing instruments) of Purchaser,
(ii) result in a material default (with due notice or lapse of time or both) or
the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which Purchaser is a party
or by which it is bound, (iii) violate any judgment, order, ruling, or
regulation applicable to Purchaser as a party in interest or (iv) violate any
Law applicable to Purchaser, except any matters described in clauses (ii),
(iii) or (iv) above which would not have a material adverse effect on Purchaser
or its properties.

Section 5.5 Consents, Approvals or Waivers. The execution, delivery and
performance of this Agreement by Purchaser will not be subject to any consent,
approval or waiver from any Governmental Authority or other third Person except,
as set forth on Schedule 5.5.

Section 5.6 Litigation. There are no actions, suits or proceedings pending, or
to Purchaser’s knowledge, threatened in writing before any Governmental
Authority or arbitrator against Purchaser or any Affiliate of Purchaser which
are reasonably likely to impair or delay materially Purchaser’s ability to
perform its obligations under this Agreement.

 

33



--------------------------------------------------------------------------------

Section 5.7 Financing. Purchaser has, or Purchaser’s ultimate parent shall cause
Purchaser to have, sufficient cash, available lines of credit or other sources
of immediately available funds (in United States dollars) to enable it to pay
the Closing Payment to Seller at the Closing.

Section 5.8 Investment Intent. Purchaser is acquiring the Assets for its own
account and not with a view to their sale or distribution in violation of the
Securities Act of 1933, as amended, the rules and regulations thereunder, any
applicable state blue sky Laws, or any other applicable securities Laws.

Section 5.9 Independent Investigation. Purchaser is (or its advisors are)
experienced and knowledgeable in the oil and gas business and aware of the risks
of that business. Purchaser acknowledges and affirms that Purchaser has had full
access to the extent it deems useful or necessary to all information and
materials made available by Seller and its Affiliates and has had the
opportunity to examine other information related to the Assets necessary for
Purchaser to enter into this Agreement and, prior to Closing, it will make
further independent investigations, inspections and evaluations of the Assets as
it deems necessary or appropriate. Except for the representations and warranties
expressly made by Seller in Articles 3 and 4 of this Agreement, or the Seller’s
special warranty of title in the Conveyances, or in the certificate to be
delivered to Purchaser pursuant to Section 8.2(f) of this Agreement, Purchaser
acknowledges that there are no representations or warranties, express or
implied, as to the financial condition, liabilities, operations, business or
prospects relating to the Assets and that in making its decision to enter into
this Agreement and to consummate the transactions contemplated hereby, Purchaser
has relied solely upon its own independent investigation, verification, analysis
and evaluation.

Section 5.10 Liability for Brokers’ Fees. Seller shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation to an intermediary in
connection with the negotiation, execution or delivery of this Agreement or any
agreement or transaction contemplated hereby.

Section 5.11 Qualification. Purchaser is or as of the Closing will be qualified
under applicable Laws to hold Leases, rights of way and other rights issued by
the U.S. government on the U.S. Outer Continental Shelf, and by other
Governmental Authorities, which are included in the Assets.

ARTICLE 6.

COVENANTS OF THE PARTIES

Section 6.1 Access. Upon execution of this Agreement, Seller will give Purchaser
and its representatives access to the Assets and access to and the right to
copy, at Purchaser’s expense, the Records in Seller’s possession, for the
purpose of conducting a confirmatory review of the E&P Business, but only to the
extent that Seller may do so without (i) violating applicable Laws, including
the HSR Act, or (ii) violating any obligations to any third Person and to the
extent that Seller has authority to grant such access without breaching any
restriction binding on Seller. Seller shall use reasonable efforts to obtain
permission for Purchaser to gain access to third-party operated Properties to
inspect the condition of the same. Seller shall use reasonable efforts to
arrange, at

 

34



--------------------------------------------------------------------------------

Purchaser’s cost, for any transportation to and from any such Properties as is
reasonably requested by Purchaser. Such access by Purchaser shall be limited to
Seller’s normal business hours, and Purchaser’s investigation shall be conducted
in a manner that minimizes interference with the operation of the E&P Business
or the business of Seller. Purchaser shall be entitled to conduct a Phase I
environmental assessment and may conduct visual inspections, record reviews, and
interviews relating to the Properties, including their condition and their
compliance with the Environmental Laws (collectively, the “Phase I
Investigation”), subject to the receipt of necessary permission as described
above. Purchaser’s right of access shall not entitle Purchaser to operate
Equipment or conduct intrusive testing or sampling. All information obtained by
Purchaser and its representatives under this Section 6.1 shall be subject to the
terms of that certain confidentiality agreement between Dominion Resources, Inc.
and Purchaser dated February 7, 2007 (the “Confidentiality Agreement”) and any
applicable privacy laws regarding personal information.

Section 6.2 Notification of Breaches. Until the Closing,

(a) Purchaser shall notify Seller promptly after Purchaser obtains actual
knowledge that any representation or warranty of Seller contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Seller prior to or on the Closing Date has not been so performed
or observed in any material respect; and

(b) Seller shall notify Purchaser promptly after Seller obtains actual knowledge
that any representation or warranty of Purchaser contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Closing Date or that any covenant or agreement to be performed or observed
by Purchaser prior to or on the Closing Date has not been so performed or
observed in a material respect.

If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall be cured
by the Closing (or, if the Closing does not occur, by the date set forth in
Section 11.1), then such breach shall be considered not to have occurred for all
purposes of this Agreement.

Section 6.3 Press Releases. Until the Closing, neither Seller nor Purchaser, nor
any Affiliate of either of them, shall make any press release regarding the
existence of this Agreement, the contents hereof or the transactions
contemplated hereby without the prior written consent of the Purchaser (in the
case of announcements by Seller or its Affiliates) or Seller (in the case of
announcements by Purchaser or its Affiliates); provided, however, the foregoing
shall not restrict disclosures by Purchaser or Seller or any of their Affiliates
(i) to the extent that such disclosures are required by applicable securities or
other Laws or the applicable rules of any stock exchange having jurisdiction
over the disclosing Party or its Affiliates or (ii) to Governmental Authorities
and third Persons holding preferential rights to purchase, rights of consent or
other rights that may be applicable to the transactions contemplated by this

 

35



--------------------------------------------------------------------------------

Agreement, as reasonably necessary to provide notices, seek waivers. amendments
or terminations of such rights, or seek such consents. Seller and Purchaser
shall each be liable for the compliance of its respective Affiliates with the
terms of this Section.

Section 6.4 Operation of Business. Except as provided for in the 2007 business
and budget plan document attached hereto as Schedule 6.4 (the “2007 Plan”), or
as may be required in connection with Sections 6.8, 6.9, 6.10 and 6.11, until
the Closing Seller shall operate its business with respect to the Assets in the
ordinary course, and, without limiting the generality of the preceding, shall:

(a) not transfer, sell, hypothecate, encumber or otherwise dispose of any of the
Assets, except for (A) sales and dispositions of oil and gas in the ordinary
course of business, (B) sales and dispositions of equipment and materials that
are surplus, obsolete or replaced and (C) other sales and dispositions
individually not exceeding Five Million dollars ($5,000,000);

(b) where it operates Leases or Units, produce oil, gas and/or other
hydrocarbons from those Leases or Units consistent in the aggregate with the
2007 Plan, utilizing prudent oilfield practices as if Seller were going to
continue to own the E&P Business after the Closing Date and without regard to
the existence of this Agreement, subject to the terms of the applicable Leases
and Contracts, applicable Laws and requirements of Governmental Authorities and
interruptions resulting from force majeure, mechanical breakdown and planned
maintenance;

(c) not terminate, materially amend, execute or extend any contracts reasonably
expected to generate gross revenues per year for the owner of the Assets or to
require expenditures per year chargeable to the owner of the Assets in excess of
Ten Million dollars ($10,000,0000), other than the execution or extension of a
contract for the sale or exchange of oil, gas and/or other hydrocarbons
terminable on ninety (90) days or shorter notice;

(d) maintain insurance coverage on the Assets in the amounts and of the types
currently in force;

(e) use commercially reasonable efforts to maintain in full force and effect all
Leases, that are capable of producing in paying quantities;

(f) maintain all material governmental permits and approvals affecting the
Assets; and

(g) not settle, compromise or otherwise enter into any binding agreement with
the U. S. Minerals Management Service as it relates to any claims attributable
to or arising out of royalty payments (or failure to make royalty payments)
under leases issued by the U.S. Minerals Management Service in 1998 or 1999
without price thresholds under the Deepwater Royalty Relief Act.

Requests for approval of any action restricted by this Section 6.4 shall be
delivered to either of the following individuals, each of whom shall have full
authority to grant or deny such requests for approval on behalf of Purchaser:

Nicola Salmaso

Eni Petroleum Co. Inc.

1201 Louisiana, Suite 3500

Houston, Texas 77002

Phone: 713-393-6341

Fax: 713-393-6206

Cell: 713-478-1326

email: nicola.salmaso@enipetroleum.com

 

36



--------------------------------------------------------------------------------

Purchaser’s approval of any action restricted by this Section 6.4 shall not be
unreasonably withheld or delayed and shall be considered granted within ten
(10) days (unless a shorter time is reasonably required by the circumstances and
such shorter time is specified in Seller’s notice) of Seller’s notice to
Purchaser requesting such consent unless Purchaser notifies Seller to the
contrary during that period. Notwithstanding the foregoing provisions of this
Section 6.4, in the event of an emergency, Seller may take such action as
reasonably necessary and shall notify Purchaser of such action promptly
thereafter.

Section 6.5 Indemnity Regarding Access. Purchaser agrees to indemnify, defend
and hold harmless Seller, its Affiliates, the other owners of interests in the
Properties, and all such Persons’ directors, officers, employees, agents and
representatives from and against any and all claims, liabilities, losses, costs
and expenses (including court costs and reasonable attorneys’ fees), including
claims, liabilities, losses, costs and expenses attributable to personal injury,
death, or property damage, arising out of or relating to access to the Assets
prior to the Closing by Purchaser, its Affiliates, or its or their directors,
officers, employees, agents or representatives, even if caused in whole or in
part by the negligence (whether sole, joint or concurrent), strict liability or
other legal fault of any indemnified Person.

Section 6.6 Governmental Reviews.

(a) Seller and Purchaser shall each in a timely manner make (or cause its
applicable Affiliate to make) (i) all required filings, including filings
required under the HSR Act, and prepare applications to and conduct negotiations
with, each Governmental Authority as to which such filings, applications or
negotiations are necessary or appropriate in the consummation of the
transactions contemplated hereby and (ii) provide such information as the other
may reasonably request in order to make such filings, prepare such applications
and conduct such negotiations. Each Party shall cooperate with and use all
reasonable efforts to assist the other with respect to such filings,
applications and negotiations. Purchaser shall bear the cost of all filing or
application fees payable to any Governmental Authority with respect to the
transactions contemplated by this Agreement, regardless of whether Purchaser,
Seller or any Affiliate of any of them is required to make the payment.

(b) Without limiting the generality of the preceding, prior to Closing,
Purchaser shall take all such actions as are required to qualify to hold Leases
on the U.S. Outer Continental Shelf and other government Leases, rights-of-way
and other rights included in the Assets and to meet any other requirements to
receive and hold such Assets. Promptly after Closing, Purchaser and Seller shall
make all required filings with the U.S. Minerals Management Service and other
Governmental Authorities to properly assign and transfer government leases,
operating rights and right of ways and any other related Assets. Purchaser shall
make all other required

 

37



--------------------------------------------------------------------------------

filings with any Governmental Authorities after Closing with respect to the
transactions contemplated by this Agreement, including filing all required
operator registration and change in operator, designation of operator and
designation of applicant forms, and shall send all statutorily required notices
with respect to Properties presently operated by Seller. Purchaser shall also
arrange for all bonds, letters of credit and guarantees required with respect to
the ownership or operation of the Assets to be posted on or before Closing, as
described in Section 13.5.

Section 6.7 Operatorship. Within fifteen (15) days after execution of this
Agreement, Seller shall send notices to all co-owners of the Properties that it
currently operates nominating and recommending Purchaser’s Affiliate, Eni US
Operating Co. Inc., as successor operator following the Closing. Seller makes no
representation or warranty as to Purchaser’s ability to succeed to operatorship
of these Properties.

Section 6.8 Volumetric Production Payments. Prior to the Effective Date, the
volumetric production payment contracts identified on Schedule 4.10 shall be
purchased by Seller or its Affiliates. Seller shall take all actions required to
cause the existing volumetric production payments burdening the Properties to be
terminated, including the filing of terminations or re-conveyances in the real
property records of any county and parish adjacent to the volumetric production
payment properties.

Section 6.9 Hedges. At or prior to Closing, Seller and its Affiliates shall
eliminate all futures, options, swaps and other derivatives, except the
Transferred Derivatives, with respect to the sale of production from the Assets
that are currently binding on the Assets.

Section 6.10 Vehicles and Equipment. At or prior to Closing, Seller or
Affiliates of Seller will exercise available options under applicable lease
agreements to terminate such agreements and to purchase certain vehicles,
computers, and software leased thereunder for use in the operation of the E&P
Business, expending up to the amount specified in Section 2.3(d), which
vehicles, computers and software shall then be included in the Assets at
Closing. At Closing, Purchaser shall reimburse Seller for such purchase costs
and any other costs or expenses related thereto (the “Computer/Vehicle Buy-Out
Costs”), as an adjustment to the Unadjusted Purchase Price in accordance with
Section 2.3(d).

Section 6.11 Seismic Licenses. Until the Cut-Off Date, Seller and Purchaser
shall use commercially reasonable efforts to obtain replacement licenses in the
name of Purchaser, or approval for transfer of the existing licenses, for
seismic data relating solely to the Assets which Seller holds under license and
the transfer of which is prohibited or subjected to payment of a fee or other
consideration in connection with the transactions contemplated by this
Agreement. All costs of such replacement licenses or license transfers shall be
borne one-half by Seller and one-half by Purchaser, provided that in no event
shall Seller be obligated to (i) make any payment except in accordance with the
Post-Closing Purchase Price adjustment procedures set forth in Section 8.4, and
(ii) pay more than Twenty-five Million dollars ($25,000,000) pursuant to this
Section 6.11. Purchaser and Seller shall reasonably cooperate with each other in
this effort, including furnishing personnel of Purchaser to manage the contracts
and negotiations with third party vendors following Closing, if so requested by
Seller.

 

38



--------------------------------------------------------------------------------

Section 6.12 Further Assurances. After Closing, Seller and Purchaser each agrees
to take such further actions and to execute, acknowledge and deliver all such
further documents as are reasonably requested by the other for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement.

Section 6.13 Building Lease. Seller will make reasonable efforts to obtain
assurances from the lessor of 1250 Poydras that upon Seller’s assignment of the
leases to Purchaser, Purchaser shall be entitled to all of the same rights as
Seller under the original lease; provided Seller shall not be required to pay
money to such lessor or provide any other compensation or concession to such
lessor in order to obtain such assurances.

Section 6.14 Transition Services Agreement. Prior to Closing, Seller and
Purchaser each agrees to cooperate in good faith to design and implement a
mutually agreeable transition plan with respect to the services listed on the
schedules to the DEPI/Offshore Transition Services Agreement.

ARTICLE 7.

CONDITIONS TO CLOSING

Section 7.1 Conditions of Seller to Closing. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject, at the
option of Seller, to the satisfaction on or prior to Closing of each of the
following conditions:

(a) Representations. The representations and warranties of Purchaser set forth
in Article 5 shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as though made on and as of the
Closing Date;

(b) Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c) No Action. On the Closing Date, no injunction, order or award restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial damages in connection
therewith, shall have been issued and remain in force, and no suit, action, or
other proceeding (excluding any such matter initiated by Seller or any of its
Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain or otherwise prohibit the
consummation of the transactions contemplated by this Agreement or recover
substantial damages from Seller or any Affiliate of Seller resulting therefrom;
and

(d) Governmental Consents. All material consents and approvals of any
Governmental Authority required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except consents and approvals of
assignments by Governmental Authorities that are customarily obtained after
closing, shall have been granted, or the necessary waiting period shall have
expired, or early termination of the waiting period shall have been granted.

 

39



--------------------------------------------------------------------------------

Section 7.2 Conditions of Purchaser to Closing. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject, at the
option of Purchaser, to the satisfaction on or prior to Closing of each of the
following conditions:

(a) Representations. The representations and warranties of Seller set forth in
Article 4 shall be true and correct as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date), except for such breaches,
if any, as would not have a Material Adverse Effect (except to the extent such
representation or warranty is qualified by its terms by materiality or Material
Adverse Effect, such qualification in its terms shall be inapplicable for
purposes of this Section);

(b) Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date except, in the case of breaches
of Sections 6.4 and 6.7, for such breaches, if any, as would not have a Material
Adverse Effect (except to the extent such covenant or agreement is qualified by
its terms by materiality or Material Adverse Effect, such qualification in its
terms shall be inapplicable for purposes of this Section);

(c) No Action. On the Closing Date, no injunction, order or award restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial damages in connection
therewith, shall have been issued and remain in force, and no suit, action, or
other proceeding (excluding any such matter initiated by Purchaser or any of its
Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain or otherwise prohibit the
consummation of the transactions contemplated by this Agreement or recover
substantial damages from Purchaser or any Affiliate of Purchaser resulting
therefrom;

(d) Governmental Consents. All material consents and approvals of any
Governmental Authority required for the transfer of the Assets from Seller to
Purchaser as contemplated under this Agreement, except consents and approvals of
assignments by Governmental Authorities that are customarily obtained after
closing, shall have been granted or the necessary waiting period shall have
expired, or early termination of the waiting period shall have been granted; and

(e) Preferential Purchase Rights. At least thirty (30) days shall have passed
from the date upon which notice was delivered to or deemed received by, pursuant
to the applicable agreement, the holders of the preferential purchase rights
identified in Schedule 4.12 notifying such holders that the time period for the
exercise of such rights had begun.

ARTICLE 8.

CLOSING

Section 8.1 Time and Place of Closing. The consummation of the purchase and sale
of the Assets contemplated by this Agreement (the “Closing”) shall, unless
otherwise agreed to in writing by Purchaser and Seller, take place at the
offices of Baker Botts L.L.P. located at 910 Louisiana St., Houston, Texas, at
10:00 a.m., local time, on July 2, 2007 (the “Target Closing Date”), or if

 

40



--------------------------------------------------------------------------------

all conditions in Article 7 to be satisfied prior to Closing have not yet been
satisfied or waived, as soon thereafter as such conditions have been satisfied
or waived, subject to the provisions of Article 11. The date on which the
Closing occurs is referred to herein as the “Closing Date.”

Section 8.2 Obligations of Seller at Closing. At the Closing, upon the terms and
subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of its obligations pursuant to Section 8.3, Seller
shall deliver or cause to be delivered to Purchaser (or its wholly-owned
Affiliate that (i) has been designated in writing to Seller at least ten
(10) days prior to Closing and (ii) that satisfies the requirements of
Section 5.11), among other things, the following:

(a) Conveyances of the Assets in the form attached hereto as Exhibit B (the
“Conveyances”), duly executed by Seller, in sufficient duplicate originals to
allow recording in all appropriate jurisdictions and offices;

(b) Assignments in form required by federal, state or tribal agencies for the
assignment of any federal, state or tribal Properties, duly executed by Seller,
in sufficient duplicate originals to allow recording in all appropriate offices;

(c) Executed certificates described in Treasury Regulation § 1.1445-2(b)(2)
certifying that Seller is not a foreign person within the meaning of the Code;

(d) Letters-in-lieu of transfer orders with respect to the Properties duly
executed by DEPI or Reserves, as applicable;

(e) Titles to the vehicles acquired pursuant to Section 6.10;

(f) A certificate duly executed by an authorized corporate officer of Seller,
dated as of the Closing, certifying on behalf of Seller that the conditions set
forth in Sections 7.2(a) and 7.2(b) have been fulfilled;

(g) A certificate duly executed by the secretary or any assistant secretary of
Seller, dated as of the Closing, (i) attaching and certifying on behalf of
Seller complete and correct copies of (A) the certificate of incorporation and
the bylaws of Seller, each as in effect as of the Closing, (B) the resolutions
of the Board of Directors of Seller authorizing the execution, delivery, and
performance by Seller of this Agreement and the transactions contemplated
hereby, and (C) any required approval by the stockholders of Seller of this
Agreement and the transactions contemplated hereby and (ii) certifying on behalf
of Seller the incumbency of each officer of Seller executing this Agreement or
any document delivered in connection with the Closing;

(h) Where notices of approval are received by Seller pursuant to a filing or
application under Section 6.6, copies of those notices of approval;

(i) Counterparts of a transition services agreement between Seller and Purchaser
in the form attached hereto as Exhibit C (“DEPI/Offshore Transition Services
Agreement”), duly executed by Seller; and

 

41



--------------------------------------------------------------------------------

(j) All other documents and instruments reasonably required from Seller to
transfer the Assets to Purchaser.

Section 8.3 Obligations of Purchaser at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Seller of its obligations pursuant to Section 8.2, Purchaser
shall deliver or cause to be delivered to Seller, among other things, the
following:

(a) A wire transfer of the Closing Payment in same-day funds;

(b) Conveyances, duly executed by Purchaser, in sufficient duplicate originals
to allow recording on all appropriate jurisdictions and offices;

(c) Assignments in form required by federal, state or tribal agencies for the
assignment of any federal, state or tribal Properties, duly executed by
Purchaser, in sufficient duplicate originals to allow recording in all
appropriate offices;

(d) A certificate by an authorized corporate officer of Purchaser, dated as of
the Closing, certifying on behalf of Purchaser that the conditions set forth
in Sections 7.1(a) and 7.1(b) have been fulfilled;

(e) A certificate duly executed by the secretary or any assistant secretary of
Purchaser, dated as of the Closing, (i) attaching and certifying on behalf of
Purchaser complete and correct copies of (A) the certificate of incorporation
and the bylaws of Purchaser, each as in effect as of the Closing, (B) the
resolutions of the Board of Directors of Purchaser authorizing the execution,
delivery, and performance by Purchaser of this Agreement and the transactions
contemplated hereby, and (C) any required approval by the stockholders of
Purchaser of this Agreement and the transactions contemplated hereby and
(ii) certifying on behalf of Purchaser the incumbency of each officer of
Purchaser executing this Agreement or any document delivered in connection with
the Closing;

(f) Where notices of approval are received by Purchaser pursuant to a filing or
application under Section 6.6, copies of those notices of approval;

(g) Evidence of replacement bonds, guarantees, and letters of credit, pursuant
to Section 13.5; and

(h) Counterparts of the DEPI/Offshore Transition Services Agreement, duly
executed by Purchaser.

Section 8.4 Closing Payment and Post-Closing Purchase Price Adjustments.

(a) Not later than five (5) Business Days prior to the Closing Date, Seller
shall prepare and deliver to Purchaser, using and based upon the best
information available to Seller, a preliminary settlement statement estimating
the Purchase Price for the Assets after giving effect to all adjustments set
forth in Section 2.3. The estimate delivered in accordance with this
Section 8.4(a) shall constitute the dollar amount to be payable by Purchaser to
Seller at the Closing (the “Closing Payment”).

 

42



--------------------------------------------------------------------------------

(b) As soon as reasonably practicable after the Closing but not later than the
later of (i) the one hundred and twentieth (120th) day following the Closing
Date and (ii) the date on which the parties or the Title Arbitrator, as
applicable, finally determines all Title Defect Amounts and Title Benefit
Amounts under Section 3.5(i), Seller shall prepare and deliver to Purchaser a
draft statement setting forth the final calculation of the Purchase Price and
showing the calculation of each adjustment under Section 2.3, based on the most
recent actual figures for each adjustment. Seller shall at Purchaser’s request
make reasonable documentation available to support the final figures. As soon as
reasonably practicable but not later than the sixtieth (60th) day following
receipt of Seller’s statement hereunder, Purchaser shall deliver to Seller a
written report containing any changes that Purchaser proposes be made in such
statement. Seller may deliver a written report to Purchaser during this same
period reflecting any changes that Seller proposes to be made in such statement
as a result of additional information received after the statement was prepared.
The Parties shall undertake to agree on the final statement of the Purchase
Price no later than ninety (90) days after delivery of Seller’s statement. In
the event that the Parties cannot reach agreement within such period of time,
any Party may refer the items of adjustment which are in dispute to a
nationally-recognized independent accounting firm or consulting firm mutually
acceptable to both Purchaser and Seller (the “Accounting Arbitrator”), for
review and final determination by arbitration. The Accounting Arbitrator shall
conduct the arbitration proceedings in Houston, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Section. The Accounting
Arbitrator’s determination shall be made within forty-five (45) days after
submission of the matters in dispute and shall be final and binding on all
Parties, without right of appeal. In determining the proper amount of any
adjustment to the Purchase Price, the Accounting Arbitrator shall be bound by
the terms of Section 2.3 and may not increase the Purchase Price more than the
increase proposed by Seller nor decrease the Purchase Price more than the
decrease proposed by Purchaser, as applicable. The Accounting Arbitrator shall
act as an expert for the limited purpose of determining the specific disputed
aspects of Purchase Price adjustments submitted by any Party and may not award
damages, interest (except as expressly provided for in this Section) or
penalties to any Party with respect to any matter. Seller and Purchaser shall
each bear its own legal fees and other costs of presenting its case. Seller
shall bear one-half and Purchaser shall bear one-half of the costs and expenses
of the Accounting Arbitrator. Within ten (10) days after the earlier of (i) the
expiration of Purchaser’s sixty (60) day review period without delivery of any
written report or (ii) the date on which the Parties or the Accounting
Arbitrator finally determine the Purchase Price, (x) Purchaser shall pay to
Seller the amount by which the Purchase Price exceeds the Closing Payment or
(y) Seller shall pay to Purchaser the amount by which the Closing Payment
exceeds the Purchase Price, as applicable. Any post-Closing payment pursuant to
this Section 8.4 shall bear interest from the Closing Date to the date of
payment at the Agreed Rate.

(c) Purchaser shall assist Seller in preparation of the final statement of the
Purchase Price under Section 8.4(b) by furnishing invoices, receipts, reasonable
access to personnel and such other assistance as may be requested by Seller to
facilitate such process post-Closing.

(d) All payments made or to be made under this Agreement to Seller shall be made
by electronic transfer of immediately available funds to Consolidated Natural
Gas Company, acting as representative of Seller, at the account set forth on
Schedule 8.4(d), for the credit of Seller, or to such other bank and account as
may be specified by Seller in writing. All payments made or to be

 

43



--------------------------------------------------------------------------------

made hereunder to Purchaser shall be by electronic transfer or immediately
available funds to a bank and account set forth on Schedule 8.4(d), for the
credit of Purchaser, or to such other bank and account as may be specified by
Purchaser in writing.

ARTICLE 9.

TAX MATTERS

Section 9.1 Liability for Taxes.

(a) Taxes with Respect to Assets. Seller shall be responsible for filing any Tax
Return (as defined in Section 4.6(a)) with respect to Taxes attributable to the
Assets for a taxable period ending on or prior to the Closing Date, and, except
with respect to Seller’s income Tax Returns, Purchaser shall be responsible for
filing any other Tax Return with respect to the Assets. Subject to
Section 9.1(c) and (d), from and after Closing, Seller shall be liable for, and
shall indemnify and hold harmless Purchaser from and against, all Taxes with
respect to the Assets attributable to any taxable period ending on or prior to
the Closing Date, including income Taxes arising as a result of Seller’s gain on
the sale of the Assets as contemplated by this Agreement. From and after
Closing, Purchaser shall be liable for, and shall indemnify and hold harmless
Seller and its Affiliates from and against, all such Taxes attributable to any
taxable period beginning after the Closing Date and shall reimburse Seller or
its Affiliates for any such money paid by Seller or its Affiliates with respect
to such Taxes no later than seven (7) calendar days after the Purchaser’s
receipt of notice from Seller of Purchaser’s liability therefor. If a taxable
period includes the Closing Date, any Taxes with respect to the Assets allocable
to any taxable period beginning on or prior to the Closing Date and ending after
the Closing Date which is allocable to the portion of such period occurring on
or prior to the Closing Date (the “Pre-Closing Period”) and determined as
described in Section 9.1(b) shall be the liability of Seller and any other Taxes
with respect to the Assets shall be the liability of Purchaser.

(b) Straddle Period Taxes. Whenever it is necessary for purposes of this
Agreement to determine the portion of any Taxes with respect to any Asset for a
taxable period beginning on or prior to and ending after the Closing Date which
is allocable to the Pre-Closing Period or any taxable period beginning on or
prior to the Closing Date and ending after the Closing Date which is allocable
to the portion of such period occurring after the Closing Date (the
“Post-Closing Period”), the determination shall be made as follows: any Taxes
allocable to the Pre-Closing Period that are based on or related to income,
gains or receipts will be computed (by an interim closing of the books) as if
such taxable period ended as of the Closing Date and any other Pre-Closing
Period Taxes (except production Taxes and other Taxes measured by units of
production, and severance Taxes) will be prorated based upon the number of days
in the applicable period falling on or before, or after, the Closing Date. To
the extent necessary, Seller shall estimate Taxes based on the Seller’s
liability for Taxes with respect to the same or similar items of income, gain,
loss, deduction and credit or other items (collectively “Tax Items”) in the
immediately preceding year. Notwithstanding anything to the contrary herein, any
ad valorem or property Taxes paid or payable with respect to the Assets shall be
allocated to the taxable period applicable to the ownership of the Assets
regardless of when such Taxes are assessed.

 

44



--------------------------------------------------------------------------------

(c) Period After Effective Date. Notwithstanding anything to the contrary in
this Agreement, in the event Closing occurs after the Effective Date, from and
after Closing, Purchaser shall be liable for, and shall indemnify and hold
harmless Seller and its Affiliates from and against, any Taxes (including Taxes
attributable to the Pre-Closing Period, but excluding production Taxes and other
Taxes measured by units of production, and severance Taxes) that are allocable
to the period from but excluding the Effective Date to and including the Closing
Date, and shall reimburse Seller or its Affiliate for any such amount paid by it
no later than 7 calendar days after the Purchaser’s receipt of notice from
Seller of Purchaser’s liability therefor; provided, however, that Purchaser
shall not be obligated under this Section 9.1(c) for any Taxes attributable to
Seller’s gain on the sale of Assets as contemplated by this Agreement. The
amount of Taxes allocable to the time period described in the previous sentence
will be determined in a manner similar to and consistent with the determination
of Pre-Closing Period Taxes under Section 9.1(b).

(d) Production Taxes. Notwithstanding anything to the contrary in this
Agreement, production Taxes and other Taxes measured by units of production, and
severance Taxes, shall not be subject to Section 9.1 and responsibility therefor
and payment thereof shall be exclusively addressed by Sections 1.3(xv), 2.3, 2.4
and 8.4.

Section 9.2 Contest Provisions.

(a) Each of Purchaser, on the one hand, and Seller, on the other hand (the “Tax
Indemnified Person”), shall notify the chief tax officer (or other appropriate
person) of Seller or Purchaser, as the case may be (the “Tax Indemnifying
Person”), in writing within ten (10) days of receipt by the Tax Indemnified
Person of written notice of any pending or threatened audits, adjustments,
claims, examinations, assessments or other proceedings (a “Tax Audit”) which are
likely to affect the liability for Taxes of such other party. If the Tax
Indemnified Person fails to give such timely notice to the other party, it shall
not be entitled to indemnification for any Taxes arising in connection with such
Tax Audit if such failure to give notice materially adversely affects the other
party’s right to participate in the Tax Audit.

(b) If such Tax Audit relates to any taxable period, or portion thereof, ending
on or before the Closing Date or for any Taxes for which only Seller would be
liable to indemnify Purchaser under this Agreement, Seller shall have the
option, at its expense, to control the defense and settlement of such Tax Audit.
If such Tax Audit relates to any taxable period, or portion thereof, beginning
after the Closing Date or for any Taxes for which only Purchaser would be liable
under this Agreement, Purchaser shall, at its expense, control the defense and
settlement of such Tax Audit to the extent that such Tax Audit relates to Tax
Items for which Purchaser is liable to indemnify Seller under Section 9.1.

(c) If such Tax Audit relates to Taxes for which both Seller and Purchaser could
be liable under this Agreement, to the extent practicable, such Tax Items will
be distinguished and each Party will have the option to control the defense and
settlement of those Taxes for which it is so liable. If such Tax Audit relates
to a taxable period, or portion thereof, beginning on or before and ending after
the Closing Date and any Tax Item cannot be identified as being a liability of
only one party or cannot be separated from a Tax Item for which the other party
is liable, Seller, at its expense, shall have the option to control the defense
and settlement of the

 

45



--------------------------------------------------------------------------------

Tax Audit, provided that such party defends the items as reported on the
relevant Tax Return and provided further that no such matter shall be settled
without the written consent of both parties, not to be unreasonably withheld.

(d) Any party whose liability for Taxes may be affected by a Tax Audit shall be
entitled to participate at its expense in such defense and to employ counsel of
its choice at its expense and shall have the right to consent to any settlement
of such Tax Audit (not to be unreasonably withheld) to the extent that such
settlement would have an adverse effect with respect to a period for which that
party is liable for Taxes, under this Agreement or otherwise.

Section 9.3 Post-Closing Actions Which Affect Seller’s Tax Liability.

(a) Purchaser shall not and shall not permit its Affiliates to take any action
on or after the Closing Date which could increase Seller’s liability for Taxes
(including any liability of Seller to indemnify Purchaser for Taxes under this
Agreement).

(b) Except to the extent required by applicable Laws, Purchaser shall not and
shall not permit its Affiliates to amend any Tax Return with respect to a
taxable period for which Seller may be liable to indemnify Purchaser for Taxes
under Section 9.1.

Section 9.4 Refunds. Purchaser agrees to pay to Seller any refund received
(whether by payment, credit, offset or otherwise, and together with any interest
thereon) after the Closing by Purchaser or its Affiliates in respect of any
Taxes for which Seller is liable or required to indemnify Purchaser under
Section 9.1. Purchaser shall cooperate with Seller and Seller’s Affiliates in
order to take all necessary steps to claim any such refund. Any such refund
received by Purchaser or its Affiliates shall be paid to Seller within thirty
(30) days after such refund is received. Purchaser agrees to notify Seller
within ten (10) days following the discovery of a right to claim any such refund
and upon receipt of any such refund. Purchaser agrees to claim any such refund
as soon as possible after the discovery of a right to claim a refund and to
furnish to Seller all information, records and assistance necessary to verify
the amount of the refund or overpayment.

Section 9.5 Access to Information.

(a) From and after Closing, Seller shall grant to Purchaser (or its designees)
access at all reasonable times to all of the information, books and records
relating to the Assets within the possession of Seller (including without
limitation work papers and correspondence with taxing authorities, but excluding
work product of and attorney-client communications with any of Seller’s legal
counsel and personnel files), and shall afford Purchaser (or its designees) the
right (at Purchaser’s expense) to take extracts therefrom and to make copies
thereof, to the extent reasonably necessary to permit Purchaser (or its
designees) to prepare Tax Returns, to conduct negotiations with Tax authorities,
and to implement the provisions of, or to investigate or defend any claims
between the Parties arising under, this Agreement.

(b) From and after Closing, Purchaser shall grant to Seller (or Seller’s
designees) access at all reasonable times to all of the information, books and
records relating to the Assets within the possession of Purchaser (including
without limitation work papers and correspondence with taxing authorities, but
excluding work product of and attorney-client communications with any of

 

46



--------------------------------------------------------------------------------

Purchaser’s legal counsel and personnel files), and shall afford Seller (or
Seller’s designees) the right (at Seller’s expense) to take extracts therefrom
and to make copies thereof, to the extent reasonably necessary to permit Seller
(or Seller’s designees) to prepare Tax Returns, to conduct negotiations with Tax
authorities, and to implement the provisions of, or to investigate or defend any
claims between the Parties arising under, this Agreement.

(c) Each of the Parties hereto will preserve and retain all schedules, work
papers and other documents relating to any Tax Returns of or with respect to
Taxes relating to the Assets or to any claims, audits or other proceedings
affecting the Assets until the expiration of the statute of limitations
(including extensions) applicable to the taxable period to which such documents
relate or until the final determination of any controversy with respect to such
taxable period, and until the final determination of any payments that may be
required with respect to such taxable period under this Agreement.

(d) At Seller’s request, Purchaser shall provide reasonable access to
Purchaser’s and its Affiliates’ personnel who have knowledge of the information
described in this Section 9.5.

Section 9.6 Conflict. In the event of a conflict between the provisions of this
Article 9 and any other provision of this Agreement, except Section 13.3 hereof,
this Article 9 shall control.

ARTICLE 10.

EMPLOYMENT MATTERS

Section 10.1 Employees. “Company Offshore Employees” shall mean all those
individuals other than Executives or Managing Directors (i) who, as of the
Closing Date are (x) employed by Seller who are rendering services primarily
with respect to the Assets or (y) employed by Dominion Resources Services, Inc.
but who are rendering services primarily with respect to the Assets or
(z) individuals who, as of the Closing Date, are employed pursuant to the
college recruiting program of the Seller or its Affiliates with respect to the
Assets, (ii) who are not U.S. Temporary Employees, and (iii) who accept an offer
of employment or continued employment with Purchaser or its Affiliates. Seller
shall provide Purchaser and its Affiliates not later than thirty (30) days after
the execution of this Agreement a list of Company Offshore Employees to whom
Purchaser and its Affiliates must offer employment or continued employment in
accordance with Section 10.2. In no event shall the number of employees on the
list exceed two hundred eighty-five (285) unless Purchaser approves a higher
number. From the date hereof through a date eighteen (18) months from the
Closing Date, neither Purchaser nor any of its Affiliates will, directly or
indirectly, solicit or offer employment to any other employee of Seller or its
Affiliates without the prior written consent of Seller. Individuals who are
otherwise Company Offshore Employees but who on the Closing Date are not
actively at work due to a leave of absence covered by the Family and Medical
Leave Act of 1993, or due to any other authorized leave of absence, shall
nevertheless be treated as Company Offshore Employees; provided, however, that
an individual shall not be considered a Company Offshore Employee if such
individual as of the Closing Date is receiving benefits under the Dominion
Resources, Inc. Long-Term Disability Plan.

 

47



--------------------------------------------------------------------------------

Section 10.2 Continued Employment.

(a) Purchaser and its Affiliates agree to employ or continue the employment of
Company Offshore Employees. Purchaser and its Affiliates shall cause the
Purchaser or its Affiliate who is the employer of such employees to employ or
continue the employment of such employees for a period of at least twelve
(12) months following the Closing Date (i) at levels of total compensation (base
pay and payroll practices) and benefits, including the amounts provided under
Section 10.11, that are comparable, in the aggregate, to the compensation (base
pay and payroll practices) and benefits (as noted under the Plans and Programs
on Schedule 4.4(b)(i)) in effect as of the Closing Date and (ii) at a work
location no more than 50 miles from the individual’s work location as of the
Closing Date. In determining comparability for the 12 month period following the
Closing, in no event will the base pay and annual incentive bonus opportunity
for each such employee be less than his or her base pay and annual incentive
bonus opportunity with Seller as of the Closing Date. In determining
comparability, any long term incentive opportunity, retention plans or retention
programs, Six Sigma and Spot Cash Programs listed on Part II of Schedule
4.4(b)(i), Equity-Based Programs listed on Part III of Schedule 4.4(b)(i) and
amounts paid or payable from the Success Pool listed on Part V of Schedule
4.4(b)(i) shall be excluded.

(b) Purchaser and its Affiliates may offer to employ or continue the employment
of any Executive; provided, however, that any offer to an Executive must include
the terms and conditions specified on Schedule 10.2(d). Purchaser and its
Affiliates may offer to employ or continue the employment of any Managing
Director; provided, however, that any offer to a Managing Director must include
the terms and conditions specified on Schedule 10.2(c)(ii).

(c) If the employment of any Company Offshore Employee is terminated, other than
for cause under the severance plan on Schedule 10.2(c)(i) or resigns by reason
of the relocation, without his or her consent, of his or her work location more
than 50 miles from the individual’s work location as of the Closing Date within
twelve (12) months of the Closing Date, Purchaser and its Affiliates shall
provide, or cause to be provided, the terminated Company Offshore Employee with
whichever of the following results in the greater value to such Company Offshore
Employee: (i) salary continuation and health benefits until the end of the
twelve (12) month period following the Closing Date, or (ii) severance benefits
which are comparable, in the aggregate, to the severance benefits set out on
Schedule 10.2(c)(i) and which, with respect to salary continuation, health
benefits, outplacement services and annual incentive plan payment are no less
than the benefits set out on Schedule 10.2(c)(i).

(d) If a Company Offshore Employee receives compensation and benefits under
DEPI’s Special Severance Program but is subsequently employed by Purchaser or
its Affiliates within twelve (12) months of the Closing Date, then Purchaser or
its Affiliates shall pay promptly to Seller an amount equal to the compensation
and benefits paid by Seller and its Affiliates to such employee under DEPI’s
Special Severance Program in connection with the termination of such employee’s
employment with Seller and its Affiliates. Purchaser, however, will have no
obligation to repay Seller for any amount of compensation and benefits paid by
Seller and its

 

48



--------------------------------------------------------------------------------

Affiliates to Company Offshore Employees to whom Purchaser makes a Qualifying
Offer, including employees who retire before the Closing Date. If an Executive
or Managing Director is employed by Purchaser or its Affiliates within twenty
four (24) months of the Closing Date, then Purchaser or its Affiliates shall pay
promptly to Seller an amount equal to the aggregate of the cash severance and
other severance related compensation and benefits provided to such Executive or
Managing Director by Seller and its Affiliates, if any, in connection with the
termination of such Executive’s or Managing Director’s employment with Seller
and its Affiliates.

Section 10.3 Plan Participation. Effective as of the day after the Closing Date,
all Company Offshore Employees shall cease to accrue additional benefits for any
periods after the Closing Date, Company Offshore Employees shall be entitled to
such benefits, if any, from Employee Plans sponsored by Seller or any of their
ERISA Affiliates for Company Offshore Employees (“Company’s U.S. Benefit Plans”)
provided to similarly situated employees employed by an entity ceasing to be an
ERISA Affiliate of Seller (including continued benefits under flexible spending
arrangements if applicable continuation coverage is elected) and Seller shall,
if applicable, provide all Company Offshore Employees with appropriate notice of
such cessation of participation and accruals in accordance with Section 204(h)
of ERISA and Code Section 4980F (and the related regulations), at least
forty-five (45) days in advance of the Closing Date. Except as is set forth in
this Section 10.3, Section 10.2(c), Section 10.2(d), Section 10.4, Section 10.6
and Section 10.9, after the Closing Date, Purchaser and its Affiliates shall
have no liability with respect to any Company U.S. Benefit Plan.

Section 10.4 Participation in Purchaser Plans. As of the day after the Closing
Date, all Company Offshore Employees shall, if applicable, be eligible to
participate in and, if elected, shall commence participation in the employee
benefit plans (within the meaning of Section 3(3) of ERISA), programs, policies,
contracts, fringe benefits, or arrangements (whether written or unwritten) of
Purchaser or its Affiliates covering similarly situated employees primarily
engaged with respect to operations in the U.S. (collectively, “Purchaser U.S.
Employee Plans”). Purchaser and its Affiliates shall, to the extent permissible
under any Purchaser U.S. Employee Plan (provided that Purchaser and its
Affiliates shall use reasonable efforts to remove any restrictions including
restrictions in any insurance policy), waive all limitations as to pre-existing
condition exclusions and waiting periods with respect to such Company Offshore
Employees and their spouses and dependents, if applicable, under the Purchaser
U.S. Employee Plans other than, but only to the extent of, limitations or
waiting periods that were in effect with respect to such employees under the
Company’s U.S. Benefit Plans that have not been satisfied as of the Closing
Date. Purchaser and its Affiliates shall, to the extent permissible under any
Purchaser U.S. Employee Plan (provided that Purchaser and its Affiliates shall
use reasonable efforts to remove any restrictions under any Purchaser U.S.
Employee Plan or related insurance policy), provide each such Company Offshore
Employee with credit for any year-to-date co-payments and deductibles paid as of
the Closing Date in satisfying any deductible or out-of-pocket requirements
under the Purchaser U.S. Employee Plans. Purchaser and its Affiliates shall
accept or cause to be accepted transfers from Seller’s health care spending
account plan and dependent care flexible spending account plan included in the
Company’s U.S. Benefit Plans of each such Company Offshore Employee’s unused
account balance as of the day after the Closing Date and credit such employee
with such amounts under the applicable Purchaser U.S. Employee Plans. In the
event the plan years under the Purchaser U.S. Employee Plans

 

49



--------------------------------------------------------------------------------

and Company’s U.S. Benefit Plans do not end on the same date, such credits and
transfers set forth in the preceding sentence shall be applied under the
Purchaser U.S. Employee Plans for the plan year which includes the Closing Date;
provided, however, that if there are less than six (6) months remaining in the
plan year which includes the Closing Date, such credits and transfers shall be
applied to the plan year which begins next following the Closing Date.

Section 10.5 Service Credit. Purchaser and its Affiliates shall cause to be
provided to each Company Offshore Employee credit for prior service with Seller
or its Affiliates for all purposes (including vesting, eligibility, benefit
accrual and/or level of benefits) in all Purchaser U.S. Employee Plans,
including fringe benefit plans, vacation and sick leave policies, severance
plans or policies, and matching contributions under defined contribution plans,
other than for benefit accrual under defined benefit pension plans subject to
Title IV of ERISA or Section 412 of the Code and retiree medical plans
maintained or provided by Purchaser or its wholly-owned subsidiaries or
Affiliates in which such Company Offshore Employees are eligible to participate
after the Closing Date. Under Purchaser’s vacation plan, each Company Offshore
Employee initially shall be entitled to vacation which is the greater of (i) the
amount of vacation such Company Offshore Employee was entitled to under Seller’s
vacation plan or (ii) ten (10) days of vacation plus one additional day of
vacation for each year of industry experience; provided, however, that no
Company Offshore Employee initially shall be entitled to more than twenty-five
(25) days of vacation per year. As part of the first payment referenced in
Section 10.6 below, Purchaser or its Affiliates shall make a one time cash
payment in lieu of vacation for those days a Company Offshore Employee is
entitled to under Seller’s vacation plan in excess of twenty-five (25) days but
not more than thirty (30) days.

Section 10.6 Vacation and Leave. Purchaser agrees to pay, or cause its
Affiliates to pay, each Company Offshore Employee for the employee’s earned but
unused vacation as of the Closing Date, as determined under Seller’s time-off
policies. Purchaser will pay each Company Offshore Employee one-half of this
amount on the six (6) month anniversary of the Closing Date, and the balance
will be paid twelve (12) months after the Closing Date. As of the Closing Date,
Purchaser or its Affiliates shall provide each Company Offshore Employee with
ten (10) days of sick leave and fifty (50) days of Wellness Bank credit.
Vacation and leave afforded herein shall be used in accordance with, and will be
subject to, Purchaser’s personnel policies.

Section 10.7 Defined Contribution Plan. To the extent allowable by law,
Purchaser and its Affiliates shall take any and all necessary action to cause
the trustee of a tax qualified defined contribution plan of Purchaser or one of
its Affiliates, if requested to do so by a Company Offshore Employee, to accept
a direct “rollover” of all or a portion of such employee’s distribution from
Seller’s tax qualified defined contribution plan (excluding securities, but
including plan loans).

Section 10.8 Vesting. As of the Closing Date, Seller shall take all necessary
action to cause the tax qualified defined contribution and defined benefit
pension plans maintained by the Seller to fully vest the Company Offshore
Employees in their account balances and/or accrued benefits under such plans.

 

50



--------------------------------------------------------------------------------

Section 10.9 Welfare Benefit Plans; Workers’ Compensation; Other Benefits. With
respect to each Company Offshore Employee (including any beneficiary or the
dependent thereof), Seller shall retain all liabilities and obligations arising
under any Seller welfare benefit plans and workers’ compensation benefits to the
extent that such liability or obligation relates to claims incurred (whether or
not reported or paid) on or prior to the Closing Date. For purposes of this
Section 10.9, a claim shall be deemed to be incurred when (i) with respect to
medical, dental, health related benefits, accident and disability (but not
including workers’ compensation benefits and wage continuation/replacement type
benefits), the medical, dental, health related, accident or disability services
with respect to such claim are performed, (ii) with respect to life insurance,
when the death occurs and (iii) with respect to workers’ compensation benefits
when the injury or condition giving rise to the claim occurs on or prior to the
Closing Date. Subject to Section 10.1, with respect to each Company Offshore
Employee receiving workers’ compensation benefits, for purposes of this
Section 10.9, Seller or its Affiliate employing such Company Offshore Employee
shall be responsible for claims incurred on or prior to the Closing Date,
including payments made after the Closing Date for such claims. Subject to
Section 10.1, with respect to each Company Offshore Employee receiving wage
continuation/replacement benefits for sickness/disability, for purposes of this
Section 10.9, Seller or its Affiliate employing such Company Offshore Employee
shall be responsible for any payments due on or prior to the Closing Date.
Purchaser and its Affiliates shall be responsible for any payments of wage
continuation/replacement benefits for sickness/disability due to such employees
after the Closing Date only to the extent provided for by the Purchaser U.S.
Employee Plans. Effective as of the Closing Date, Seller or its Affiliate
employing such Company Offshore Employee shall be responsible for providing
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) to
any Company Offshore Employee, his or her spouse or dependent person as to whom
a “qualifying event” as defined in Section 4890B of the Code has occurred on or
prior to the Closing Date. Purchaser and its Affiliates shall be responsible for
providing COBRA coverage to any Company Offshore Employee, his or her spouse or
dependent person as to whom a “qualifying event” occurs after the Closing Date.
Purchaser and its Affiliates agree to assume responsibility for payments and
benefits provided by or committed to by Seller or its Affiliates to Company
Offshore Employees with respect to (i) relocation costs and reimbursements,
(ii) appliance loans, (iii) educational assistance, (iv) computer loans and
(v) adoption assistance programs, except that Purchaser and its Affiliates
undertake no obligation to continue any of these programs.

Section 10.10 WARN Act. If a plant closing or a mass layoff occurs or is deemed
to occur with respect to Seller and Dominion Resource Services, Inc. at any time
on or after the Closing Date, Purchaser and its Affiliates shall be solely
responsible for providing all notices required under the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2109 et seq. or the regulations
promulgated thereunder (the “WARN Act”) and for taking all remedial measures,
including, without limitation, the payment of all amounts, penalties,
liabilities, costs and expenses if such notices are not provided.

Section 10.11 Postretirement Benefits. Seller shall retain any and all
liabilities, assets and obligations which relate to service of any Company
Offshore Employee up to and including the Closing Date and arise under any
Employee Plans that provide for postretirement benefits for periods of service
up to and including the Closing Date with respect to any Company Offshore
Employee employed by Seller or its Affiliates that are (i) defined benefit
pension plans subject to Title IV of ERISA or Section 412 of the Code,

 

51



--------------------------------------------------------------------------------

(ii) defined contribution plans as defined in Section 3(34) of ERISA, or
(iii) which relate to other post-employment benefits for all current retirees of
Seller and Dominion Resource Services, Inc. as of the Closing Date. Purchaser
and its Affiliates undertake no obligation to provide postretirement medical or
life insurance. All postretirement benefits shall be determined by the Purchaser
U.S. Employee Plans. On the sixth month and twelfth month anniversary of the
Closing Date, Purchaser will make a cash payment to each active Company Offshore
Employee in an amount equal to the individualized, incremental value of the
benefit the employee would have accrued during the preceding six (6) month
period under the Seller’s postretirement benefit plans for which the employee
would have been eligible, less the cash value of the postretirement benefits
provided to the employee under Purchaser’s U.S. Benefit Plans during the same
period. These cash payments to Company Offshore Employees shall be determined
using methodologies and actuarial assumptions provided by Purchaser to Seller
and in the aggregate shall be not less than One Million Five Hundred Thousand
dollars ($1,500,000) nor more than Two Million Five Hundred Thousand dollars
($2,500,000).

Section 10.12 Annual Incentive Plan. Seller shall pay to each Company Offshore
Employee as part of such individual’s final pay from Seller and its Affiliates a
prorated incentive amount in accordance with the Seller’s Annual Incentive Plan.

Section 10.13 Immigration Matters. Purchaser and its Affiliates shall employ
individuals with H-1B immigration status under terms and conditions such that
both (i) Purchaser and its Affiliates qualify as a “successor employer” under
applicable United States immigration laws and (ii) “green card portability”
applies to such employees in respect of the transactions contemplated by this
Agreement. Seller shall retain all immigration related liabilities and
responsibilities with respect to such individuals arising from acts or omissions
which occur on or prior to the Closing Date.

ARTICLE 11.

TERMINATION AND AMENDMENT

Section 11.1 Termination. This Agreement may be terminated at any time prior to
Closing: (i) by the mutual prior written consent of Seller and Purchaser; or
(ii) by either Seller or Purchaser, if Closing has not occurred on or before
October 1, 2007 provided, however, that no Party shall be entitled to terminate
this Agreement under this Section 11.1 if the Closing has failed to occur
because such Party negligently or willfully failed to perform or observe in any
material respect its covenants and agreements hereunder.

Section 11.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 11.1, this Agreement shall become void and of no further force or effect
(except for the provisions of Sections 1.2, 1.3, 4.13, 5.10, 6.3, 6.5, 11.1,
11.2, 13.1, 13.2, 13.4, 13.8, 13.9, 13.10, 13.11, 13.12, 13.13, 13.14, 13.15,
13.16, 13.17, 13.18 and 13.19 and of the Confidentiality Agreement, all of which
shall continue in full force and effect). Notwithstanding anything to the
contrary in this Agreement, the termination of this Agreement under Section 11.1
shall not relieve any Party from liability for any willful or negligent failure
to perform or observe in any material respect any of its agreements or covenants
contained herein that were to be performed or observed at or prior to Closing.
In the event

 

52



--------------------------------------------------------------------------------

this Agreement terminates under Section 11.1 and any Party has willfully or
negligently failed to perform or observe in any material respect any of its
agreements or covenants contained herein which are to be performed or observed
at or prior to Closing, then the other Party, subject to Section 13.19, shall be
entitled to all remedies available at law or in equity and shall be entitled to
recover court costs and attorneys’ fees in addition to any other relief to which
the other Party may be entitled (and, for the avoidance of doubt, damages
recoverable by the other Party for a termination under this Article 11 shall
include, without limiting similar damages of Purchaser or Seller to the extent
not described below, all applicable damages (it being agreed that the following
damages do not constitute consequential, special, or punitive damages for the
purpose of Section 13.19) constituting: (i) all out of pocket costs paid by it
and its Affiliates in connection with the terminated transaction, including
brokers, agents, advisors and attorneys fees; (ii) with respect to Seller as the
other Party, all costs of additional employee retention payments and/or costs of
temporary or contract workers to replace workers departing after the termination
of this transaction for a period of one year to the extent those costs of Seller
exceed the baseline costs that would have been incurred by Seller in maintaining
the employees of Seller as if the terminated transaction had never been agreed
upon; (iii) with respect to Seller as the other Party, the amount, if any, by
which the Unadjusted Purchase Price exceeds the aggregate unadjusted sales price
for the subsequent sale or sales comprising in aggregate the sale of the Assets
to a third Person or third Persons to the extent such sale or sales are
completed within a period of one year following the termination of the
transaction and (iv) interest at the Agreed Rate on the outstanding amount of
the excess described in clause (iii) from the Target Closing Date until the last
of any such subsequent sale or sales of the Assets are consummated not to exceed
one year following the termination of the transaction).

ARTICLE 12.

INDEMNIFICATION; LIMITATIONS

Section 12.1 Assumption. Without limiting Purchaser’s rights to indemnity under
this Article 12, as of the Closing Date Purchaser shall assume and hereby agrees
to fulfill, perform, pay and discharge (or cause to be fulfilled, performed,
paid or discharged) all of the obligations and liabilities of Seller and its
Affiliates, known or unknown, with respect to the Assets, regardless of whether
such obligations or liabilities arose prior to or after the Closing Date,
including, but not limited to, obligations to furnish makeup gas according to
the terms of applicable gas sales, gathering or transportation Contracts,
production balancing obligations, obligations with respect to crude oil
scheduling imbalances, obligations to pay working interests, royalties,
overriding royalties, net profits interests and other interests held in
suspense, obligations to plug wells and dismantle structures, and to restore
and/or remediate the Assets, ground water, surface water, soil or seabed in
accordance with applicable agreements and Laws, including any obligations to
assess, remediate, remove and dispose of NORM, asbestos, mercury, drilling
fluids and chemicals, and produced waters and hydrocarbons, other environmental
liabilities with respect to the E&P Business, obligations with respect to the
actions, suits and proceedings identified as items 7, 8 and 9 on Schedule 4.5
(and any other actions, suits or proceedings arising out of the same facts or
circumstances), regardless of the properties or assets to which such actions,
suits or proceedings relate (unless such properties or assets are included in
clauses (a) or (b) of this Section 12.1), the claim identified as item 5 on
Schedule 4.5 (and any other claims

 

53



--------------------------------------------------------------------------------

arising out of the same facts or circumstances) regardless of the properties or
assets to which such claims relate (unless such properties or assets are
included in clauses (a) or (b) of this Section 12.1), any other claims regarding
the general method, manner or practice of calculating or making royalty payments
with respect to the Properties and continuing obligations disclosed to Purchaser
under any agreements pursuant to which the Seller or its Affiliates purchased
Assets prior to the Closing (all of said obligations and liabilities, subject to
the exclusions of the proviso below, herein being referred to as the “Assumed
Seller Obligations”); provided, however, that Purchaser does not assume any
obligations to the extent that they are (collectively, the “Retained Seller
Obligations”):

(a) attributable to or arise out of the Excluded Assets;

(b) directly attributable to interests held or formerly held by Seller or its
Affiliates that are not located in the Outer Continental Shelf or the state
waters of Texas, Louisiana, Mississippi or Alabama in the Gulf of Mexico;

(c) required to be borne by Seller under Section 2.3 or Section 2.4(c),
including as provided in Section 8.4;

(d) attributable to or arise out of any futures, options, swaps or other
derivatives in place prior to Closing, except the Transferred Derivatives;

(e) Tax obligations retained by Seller pursuant to Article 9;

(f) employee obligations retained by Seller under Article 10;

(g) obligations owed by Seller or its Affiliates to a third Person claimant in
the actions, suits and proceedings identified as items 1 through 4, 6 and 10
through 12 of Schedule 4.5, regardless of the Assets to which such actions,
suits or proceedings relate;

(h) amounts owed by Seller to any Affiliate at the end of the Closing Date that
are not incurred for the provision of goods or services, for employment related
costs, or otherwise in the ordinary course of business, with respect to the
ownership or operation of the Assets; or

(i) the “Current Liabilities” as of December 31, 2006 set forth on Schedule A of
Schedule 4.2, and any other Current Liabilities that are composed of Property
Costs that arise between December 31, 2006 and the Effective Date that are
outstanding at the Effective Date (provided that Seller’s retention of the same,
and their classification as “Retained Seller Obligations,” shall terminate on
the Cut-off Date).

Section 12.2 Indemnification.

(a) From and after Closing, Purchaser shall indemnify, defend and hold harmless
Seller, its current and former Affiliates and its and their respective officers,
directors, employees and agents (“Seller Group”) from and against all Damages
incurred or suffered by Seller Group:

(i) caused by, arising out of or resulting from the Assumed Seller Obligations;

 

54



--------------------------------------------------------------------------------

(ii) caused by, arising out of or resulting from the ownership, use or operation
of the Assets, whether before or after the Closing Date;

(iii) caused by, arising out of or resulting from Purchaser’s breach of any of
Purchaser’s covenants or agreements contained in Article 6;

(iv) caused by, arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 5 of this
Agreement or in the certificate delivered at Closing pursuant to Section 8.3(d);
or

(v) consisting of Environmental Liabilities (except to the extent Seller is
required to indemnify Purchaser pursuant to Section 12.2(b)(ii) or
Section 12.2(g)),

even if such Damages are caused in whole or in part by the negligence (whether
sole, joint, concurrent or otherwise), strict liability or other legal fault of
any Indemnified Person, invitees or third parties, and whether or not caused by
a pre-existing condition or the unseaworthiness of any vessel or unairworthiness
of any aircraft of a Party whether chartered, owned or provided by Seller Group
or Purchaser Group but excepting in each case Damages against which Seller would
be required to indemnify Purchaser under Section 12.2(b) at the time the claim
notice is presented by Purchaser.

(b) From and after Closing, Seller shall indemnify, defend and hold harmless
Purchaser, its current and former Affiliates and its and their respective
officers, directors, employees and agents (“Purchaser Group”) against and from
all Damages incurred or suffered by Purchaser Group:

(i) caused by, arising out of or resulting from Seller’s breach of any of
Seller’s covenants or agreements contained in Article 6 (provided, however, for
purposes of interpretation of the preceding indemnity, Seller’s covenants and
agreements qualified by “Material Adverse Effect,” but not “material” or
materiality generally, shall be deemed to have been made without the “Material
Adverse Effect” qualification);

(ii) caused by, arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 4 of this
Agreement, or in the certificates delivered at Closing pursuant to
Section 8.2(f) (provided, however, for purposes of interpretation of the
preceding indemnity, Seller’s representations and warranties qualified by
“Material Adverse Effect,” but not “material” or materiality generally, shall be
deemed to have been made without the “Material Adverse Effect” qualification);

(iii) caused by, arising out of or resulting from the Retained Seller
Obligations;

 

55



--------------------------------------------------------------------------------

(iv) caused by, arising out of or resulting from claims for injury or death to
any natural person attributable to or arising out of Seller’s ownership or
operation of the Assets or any part thereof prior to the Effective Date;

(v) caused by, arising out of or resulting from claims (whether brought by a
Governmental Authority, an individual pursuant to a qui tam or false claims act
proceeding, or otherwise) that Seller failed to pay, missed a payment of, or
made an error in the payment of, royalties (including minimum royalties,
rentals, shut-in payments and overriding royalties) during Seller’s period of
ownership or operation of the Assets or any part thereof prior to the Effective
Date to the extent attributable to Seller’s failure to pay, consistent with then
current industry practices prevailing in the Gulf of Mexico, royalties owing
with respect to Seller’s share of production from specific Properties;

(vi) consisting of Environmental Liabilities for which Seller is required to
indemnify Purchaser pursuant to Section 12.2(g);

(vii) related to off-site disposal of Hazardous Substances from the Assets prior
to the Effective Date; or

(viii) constituting fines, civil, criminal or regulatory penalties that may be
levied by a Governmental Authority for a violation of Environmental Laws with
respect to the Assets which occurred prior to the Effective Date.

even if such Damages are caused in whole or in part by the negligence (whether
sole, joint or concurrent), strict liability or other legal fault of any
Indemnified Person, invitees or third parties, and whether or not caused by a
pre-existing condition or the unseaworthiness of any vessel or unairworthiness
of any aircraft of a Party whether chartered, owned or provided by Seller Group
or Purchaser Group.

(c) Notwithstanding anything to the contrary contained in this Agreement, from
and after Closing, Seller’s and Purchaser’s exclusive remedy against each other
with respect to breaches of the representations, warranties, covenants and
agreements of the Parties contained in Articles 4, 5 and 6 (excluding
Section 6.5, which shall be separately enforceable by Seller pursuant to
whatever rights and remedies are available to it outside of this Article 12) and
the affirmations of such representations, warranties, covenants and agreements
contained in the certificates delivered by each Party at Closing pursuant to
Sections 8.2(f) or 8.3(d), as applicable, is set forth in this Section 12.2.
Except for the remedies contained in this Section 12.2, and any other remedies
available to the Parties at law or in equity for breaches of provisions of this
Agreement other than Articles 4, 5 and 6 (excluding Section 6.5), upon Closing,
Seller and Purchaser each release, remise and forever discharge the other and
their or its Affiliates and all such Persons’ stockholders, officers, directors,
employees, agents, advisors and representatives from any and all suits, legal or
administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest, or causes of action whatsoever, in law or in equity,
known or unknown, which such Parties might now or subsequently may have, based
on, relating to or arising out of this Agreement or Seller’s ownership, use or
operation of the Assets, or the condition, quality, status or nature of the
Assets, including rights to contribution under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, breaches of
statutory and implied warranties, nuisance or other tort actions, rights to
punitive damages, common law rights of contribution, any rights under insurance

 

56



--------------------------------------------------------------------------------

policies issued or underwritten by the other Party or any of its Affiliates and
any rights under agreements between Seller and any Affiliate of Seller, even if
caused in whole or in part by the negligence (whether sole, joint, concurrent or
otherwise), strict liability or other legal fault of any released Person,
invitees or third parties, and whether or not caused by a pre-existing condition
or the unseaworthiness of any vessel or unairworthiness of any aircraft of a
Party whether chartered owned or provided by Seller Group or Purchaser Group,
but excluding, however, any remaining balance owed by Seller to any other
Affiliate at the end of the Closing Date for provision of goods or services, or
employment-related costs, or other ordinary course of business expenses, with
respect to the ownership or operation of the Assets. Without limiting the
generality of the preceding sentence, Purchaser agrees that from and after
Closing its only remedy with respect to Seller’s breach of its covenants and
agreements in Article 6 shall be the indemnity of Seller in Section 12.2(b), as
limited by the terms of this Article 12.

(d) “Damages,” for purposes of this Article 12, shall mean the amount of any
actual liability, loss, cost, expense, claim, award or judgment incurred or
suffered by any Indemnified Person arising out of or resulting from the
indemnified matter, whether attributable to personal injury or death, property
damage, contract claims, torts or otherwise, including reasonable fees and
expenses of attorneys, consultants, accountants or other agents and experts
reasonably incident to matters indemnified against, and the costs of
investigation and/or monitoring of such matters, and the costs of enforcement of
the indemnity; provided, however, that “Damages” shall not include any
adjustment for Taxes that may be assessed on payments under this Article 12 or
for Tax benefits received by the Indemnified Person as a consequence of any
Damages. Notwithstanding the foregoing, neither Purchaser nor Seller shall be
entitled to indemnification under this Section 12.2 for, and Damages shall not
include, (i) loss of profits, whether actual or consequential, or other
consequential damages suffered by the Party claiming indemnification, or any
punitive damages (other than loss of profits, consequential damages or punitive
damages suffered by third Persons for which responsibility is allocated between
the Parties), (ii) any increase in liability, loss, cost, expense, claim, award
or judgment to the extent such increase is caused by the actions or omissions of
any Indemnified Person after the Closing Date or (iii) except with respect to
claims for any Retained Seller Obligations or breach of Sections 6.9, 6.10 or
6.11, any liability, loss, cost, expense, claim, award or judgment that does not
individually exceed Five Million Dollars ($5,000,000).

(e) Any claim for indemnity under this Section 12.2 by any current or former
Affiliate, director, officer, employee or agent must be brought and administered
by the applicable Party to this Agreement. No Indemnified Person other than
Seller and Purchaser shall have any rights against either Seller or Purchaser
under the terms of this Section 12.2 except as may be exercised on its behalf by
Purchaser or Seller, as applicable, pursuant to this Section 12.2(e). Each of
Seller and Purchaser may elect to exercise or not exercise indemnification
rights under this Section on behalf of the other Indemnified Persons affiliated
with it in its sole discretion and shall have no liability to any such other
Indemnified Person for any action or inaction under this Section.

(f) Without prejudice to those Sections, this Section 12.2 shall not apply in
respect of title matters, which are exclusively covered by Article 3, Tax
matters other than Section 4.6, which are exclusively covered by Article 2 and
Article 9, or claims for Property Costs, which are covered exclusively by
Section 2.3, Section 2.4 and Section 8.4.

 

57



--------------------------------------------------------------------------------

(g) (i) Purchaser may at its option notify Seller in writing on or before ten
(10) Business Days prior to the Closing Date of any matter disclosed by a Phase
I Investigation conducted by Purchaser pursuant to Section 6.1 which Purchaser
in good faith believes may constitute an Adverse Environmental Condition (an
“Environmental Concern”). If the existence of such Adverse Environmental
Condition is suspected to exist in connection with the Phase I Investigation but
can only be determined through further investigation or testing of soil,
groundwater, or other materials or information (a “Potential Adverse
Environmental Condition”), Purchaser shall conduct a Phase II environmental
assessment with respect thereto within the timeframe provided below and notify
Seller in writing in accordance with the procedure described below of any item
or information resulting from that Phase II environmental assessment that the
Purchaser believes in good faith constitutes an Adverse Environmental Condition.
Purchaser agrees that it is not permitted to conduct a Phase II environmental
assessment prior to Closing.

(ii) If Purchaser delivers timely notice of an Environmental Concern as
described above or of an alleged Adverse Environmental Condition confirmed
through a Phase II environmental assessment as described below and Seller
confirms to its reasonable satisfaction that such Environmental Concern or
alleged Adverse Environmental Condition may constitute an Adverse Environmental
Condition or it is determined by the Environmental Arbitrator (defined below)
that such Environmental Concern or alleged Adverse Environmental Condition may
constitute an Adverse Environmental Condition (an “Agreed Environmental
Concern”), Seller shall provide indemnification pursuant to, and subject to the
limitations applicable to, Section 12.2(b)(vi) to the extent, and only to the
extent, of the Environmental Liabilities that arise from or relate thereto.

(iii) Except for such disclosure to Seller, Purchaser and Seller shall maintain
the results of any environmental assessment and all findings in connection
therewith strictly confidential, subject to the terms of the Confidentiality
Agreement. Such notice shall include a reasonably detailed description of the
Environmental Concern, including the relevant excerpt from the Phase I
Investigation or Phase II environmental assessment, as appropriate.

(iv) With respect to any Potential Adverse Environmental Condition, Purchaser,
within ninety (90) days after the Closing Date may conduct a Phase II
environmental assessment with respect thereto. Purchaser must notify Seller on
or before one hundred eighty (180) days after the Closing Date of the existence
of any alleged Adverse Environmental Conditions, including a copy of the
relevant Phase II environmental assessment reports.

(v) If Purchaser and Seller do not agree on the existence of an Environmental
Concern or an Adverse Environmental Condition, the matter shall be submitted to
a nationally recognized independent environmental consulting firm mutually
acceptable to both the Purchaser and Seller (the “Environmental Arbitrator”) for
review and final determination. The

 

58



--------------------------------------------------------------------------------

Environmental Arbitrator shall conduct the arbitration proceedings in Houston,
Texas in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, to the extent such rules do not conflict with the terms
of this Section. The Environmental Arbitrator’s determination shall be made
within thirty (30) days after submission of the matters in dispute and shall be
final and binding on all Parties, without right of appeal. In determining
whether an Environmental Concern or Adverse Environmental Condition exists, the
Environmental Arbitrator shall be bound by the terms of Section 12.2(g) and the
defined terms contained in this Agreement. The Environmental Arbitrator shall
act as an expert for the limited purpose of determining whether an Environmental
Concern or Adverse Environmental Condition exists. Seller and Purchaser shall
each bear its own legal fees and other costs of presenting its case. Seller
shall bear one-half and Purchaser shall bear one-half of the costs and expenses
of the Environmental Arbitrator.

(vi) Purchaser shall not conduct (or have conducted on its behalf) any material
remediation operations with respect to any claimed Damages relating to a breach
of Seller’s representation or warranty pursuant to Section 4.7, any claim
relating to the subject matter of such representations or warranty or under any
Claim related to this Section 12.2(g), without first giving Seller notice of the
remediation with reasonable detail at least thirty (30) days prior thereto (or
such shorter period of time as shall be required by any Governmental Authority
or required to respond to an emergency situation). Seller shall have the option
(in its sole discretion) to conduct (or have conducted on its behalf) such
remediation operations. If Seller shall not have notified Purchaser of its
agreement to conduct such remediation operations within such specified period,
then Purchaser may conduct (or have conducted on its behalf) such operations.
Purchaser and Seller agree that any remediation activities undertaken with
respect to the Assets, whether conducted by Purchaser or Seller, for which
Seller may have responsibility shall be reasonable in extent and cost effective
and shall be designed or implemented in such a manner as to achieve the least
stringent risk-based closure or remediation standard applicable to the property
in question under Environmental Laws, subject to the approval of any
Governmental Authority with jurisdiction over such remediation activities, and
as necessary to permit the continued use of the property in the same manner and
for the same purposes for which it was being used at the Closing Date. All
remediation activities conducted by Seller under this Agreement shall be
conducted to the extent reasonably possible so as not to substantially interfere
with Purchaser’s operation of the Assets.

(h) The Parties shall treat, for Tax purposes, any amounts paid under this
Article 12 as an adjustment to the applicable Purchase Price.

Section 12.3 Indemnification Actions. All claims for indemnification under
Section 12.2 shall be asserted and resolved as follows:

(a) For purposes of this Article 12, the term “Indemnifying Person” when used in
connection with particular Damages shall mean the Person having an obligation to
indemnify another Person or Persons with respect to such Damages pursuant to
this Article 12, and the term “Indemnified Person” when used in connection with
particular Damages shall mean a Person having the right to be indemnified with
respect to such Damages pursuant to this Article 12 (including, for the
avoidance of doubt, those Persons identified in Section 12.2(e)).

 

59



--------------------------------------------------------------------------------

(b) To make claim for indemnification under Section 12.2, an Indemnified Person
shall notify the Indemnifying Person of its claim, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a third Person against the Indemnified Person (a “Claim”), the Indemnified
Person shall provide its Claim Notice promptly after the Indemnified Person has
actual knowledge of the Claim and shall enclose a copy of all papers (if any)
served with respect to the Claim; provided that the failure of any Indemnified
Person to give notice of a Claim as provided in this Section 12.3 shall not
relieve the Indemnifying Person of its obligations under Section 12.2 except to
the extent such failure results in insufficient time being available to permit
the Indemnifying Person to effectively defend against the Claim or otherwise
prejudices the Indemnifying Person’s ability to defend against the Claim. In the
event that the claim for indemnification is based upon an inaccuracy or breach
of a representation, warranty, covenant or agreement, the Claim Notice shall
specify the representation, warranty, covenant or agreement that was inaccurate
or breached.

(c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether it admits or denies its
obligation to defend the Indemnified Person against such Claim under this
Article 12. If the Indemnifying Person does not notify the Indemnified Person
within such thirty (30) day period regarding whether the Indemnifying Person
admits or denies its obligation to defend the Indemnified Person, it shall be
conclusively deemed obligated to provide such indemnification hereunder. The
Indemnified Person is authorized, prior to and during such thirty (30) day
period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Person and that is not prejudicial to the Indemnifying Person.

(d) If the Indemnifying Person admits its obligation, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Claim.
The Indemnifying Person shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Person, the Indemnified Person agrees to cooperate in contesting any Claim which
the Indemnifying Person elects to contest (provided, however, that the
Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may participate in,
but not control, any defense or settlement of any Claim controlled by the
Indemnifying Person pursuant to this Section 12.3(d) provided that the
Indemnified Person may file initial pleadings as described in the last sentence
of paragraph (c) above if required by court or procedural rules to do so within
the thirty (30) day period in paragraph (c) above. An Indemnifying Person shall
not, without the written consent of the Indemnified Person, settle any Claim or
consent to the entry of any judgment with respect thereto that (i) does not
result in a final resolution of the Indemnified Person’s liability with respect
to the Claim (including, in the case of a settlement, an unconditional written
release of the Indemnified Person from all further liability in respect of such
Claim) or (ii) may materially and adversely affect the Indemnified Person (other
than as a result of money damages covered by the indemnity).

 

60



--------------------------------------------------------------------------------

(e) If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to diligently defend or settle the Claim, then the
Indemnified Person shall have the right to defend against the Claim (at the sole
cost and expense of the Indemnifying Person, if the Indemnified Person is
entitled to indemnification hereunder), with counsel of the Indemnified Person’s
choosing, subject to the right of the Indemnifying Person to admit its
obligation to indemnify the Indemnified Person and assume the defense of the
Claim at any time prior to settlement or final determination thereof. If the
Indemnifying Person has not yet admitted its obligation to indemnify the
Indemnified Person, the Indemnified Person shall send written notice to the
Indemnifying Person of any proposed settlement and the Indemnifying Person shall
have the option for ten (10) days following receipt of such notice to (i) admit
in writing its obligation for indemnification with respect to such Claim and
(ii) if its obligation is so admitted, assume the defense of the Claim,
including the power to reject the proposed settlement. If the Indemnified Person
settles any Claim over the objection of the Indemnifying Person after the
Indemnifying Person has timely admitted its obligation for indemnification in
writing and assumed the defense of the Claim, the Indemnified Person shall be
deemed to have waived any right to indemnity with respect to the Claim.

(f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to (i) cure the Damages complained of, (ii) admit its obligation to
provide indemnification with respect to such Damages or (iii) dispute the claim
for such Damages. If the Indemnifying Person does not notify the Indemnified
Person within such thirty (30) day period that it has cured the Damages or that
it disputes the claim for such Damages, the Indemnifying Person shall be
conclusively deemed obligated to provide indemnification hereunder.

Section 12.4 Casualty and Condemnation. If, after the date of this Agreement but
prior to Closing Date, any portion of the Assets is destroyed by fire or other
casualty or is expropriated or taken in condemnation or under right of eminent
domain, Purchaser shall nevertheless be required to close. In the event that the
amount of the costs and expenses associated with repairing or restoring the
Assets affected by such casualty, and the Allocated Value determined in the same
manner as a Title Defect in accordance with Section 3.5(g) for any Unit(s),
Well(s), Lease(s) or PUD Lease(s) taken exceeds Fifteen Million dollars
($15,000,000), Seller must elect by written notice to Purchaser prior to Closing
either (i) to cause the Assets affected by any casualty to be repaired or
restored, at Seller’s sole cost, as promptly as reasonably practicable (which
work may extend after the Closing Date), (ii) to indemnify Purchaser through a
document to be delivered at Closing reasonably acceptable to Seller and
Purchaser, against any costs or expenses that Purchaser reasonably incurs to
repair or restore the Assets subject to any casualty or (iii) to treat the costs
and expenses associated with repairing or restoring the Assets affected by such
casualty or the Allocated Value for any Unit(s), Well(s), Lease(s) or PUD
Lease(s) taken as a breach of Seller’s representation under Section 3.1 but
without regard to the limitations in Section 3.5(g). In each case, Seller shall
retain all rights to insurance and other claims against third Persons with
respect to the casualty or taking except to the extent the Parties otherwise
agree in writing.

 

61



--------------------------------------------------------------------------------

Section 12.5 Limitation on Actions.

(a) The representations and warranties of the Seller and Purchaser in Articles 4
(excluding Section 4.19 and the last sentence of Section 4.16) and 5 and the
covenants and agreements of the Parties in Article 6, (excluding Section 6.5)
and the corresponding representations and warranties given in the certificates
delivered at Closing pursuant to Sections 8.2(f) and 8.3(d), as applicable,
shall survive the Closing for a period of six (6) months. The representations
and warranties of Seller in Section 4.19 and the last sentence of Section 4.16
shall terminate at Closing.

The remainder of this Agreement shall survive the Closing without time limit
except as may otherwise be expressly provided herein. Representations,
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration, provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant or agreement prior to its expiration date.

(b) The indemnities in Section 12.2(a)(iii), Section 12.2(a)(iv),
Section 12.2(b)(i) and Section 12.2(b)(ii) shall terminate as of the termination
date of each respective representation, warranty, covenant or agreement that is
subject to indemnification, except in each case as to matters for which a
specific written claim for indemnity has been delivered to the Indemnifying
Person on or before such termination date. The indemnities in
Section 12.2(a)(i), Section 12.2(a)(ii), Section 12.2(a)(v),
Section 12.2(b)(iii) (to the extent related to Section 12.1(a), Section 12.1(b)
and Section 12.1(d)) and Section 12.4 shall continue without time limit. The
indemnities in Section 12.2(b)(iii) (to the extent related to Section 12.1(c),
Section 12.1(e), Section 12.1(f), Section 12.1(g), Section 12.1(h) and
Section 12.1(i)), Section 12.2(b)(iv), Section 12.2(b)(v), Section 12.2(b)(vi),
Section 12.2(b)(vii) and Section 12.2(b)(viii) shall terminate one (1) year
after the Closing, except in each case as to matters which a specific written
claim for indemnity has been delivered to the Indemnifying Person on or before
such termination date.

(c) Seller shall not have any liability for any indemnification under
Section 12.2 until and unless the aggregate amount of the liability for all
Damages for which Claim Notices are delivered by Purchaser exceeds Fifty Million
dollars ($50,000,000), and then only to the extent such Damages exceed Fifty
Million dollars ($50,000,000). This Section shall not limit indemnification for
the Retained Seller Obligations or for a breach of those covenants contained in
Sections 6.9, 6.10 and 6.11, nor shall Damages for those matters count toward
the Fifty Million dollars ($50,000,000) deductible described above.

(d) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Seller shall not be required to indemnify Purchaser under this
Article 12 for aggregate Damages in excess of Five Hundred Million dollars
($500,000,000); provided, however, that this Section 12.5(d) shall not limit
Seller’s liability (i) with respect to the Retained Seller Obligations, (ii) for
a breach of those covenants contained in Sections 6.9, 6.10 and 6.11 or
(iii) with respect to Section 12.4.

(e) The amount of any Damages for which an Indemnified Person is entitled to
indemnity under this Article 12 shall be reduced by the amount of insurance
proceeds realized by the Indemnified Person or its Affiliates with respect to
such Damages (net of any collection costs, and excluding the proceeds of any
insurance policy issued or underwritten by the Indemnified Person or its
Affiliates).

 

62



--------------------------------------------------------------------------------

ARTICLE 13.

MISCELLANEOUS

Section 13.1 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.

Section 13.2 Notices. All notices that are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing, in
English and delivered personally, by telecopy or by recognized courier service,
as follows:

 

If to Seller:  

Consolidated Natural Gas Company

120 Tredegar Street

Richmond, Virginia 23219

  Attention:   Christine M. Schwab   Telephone:   (804) 819-2142   Facsimile:  
(804) 819-2214 With a copy to:  

Dominion Resources, Inc.

120 Tredegar Street

Richmond, Virginia 23219

  Attention:   Mark O. Webb   Telephone:   (804) 819-2140   Telecopy:   (804)
819-2202 and with a copy to:  

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

  Attention:   David F. Asmus   Telephone:   (713) 229-1539   Telecopy:   (713)
229-2839 If to Purchaser:  

Eni Petroleum Co. Inc.

1201 Louisiana Street,

Suite 3500 Houston, Texas 77002

  Attention:   Roberto Dall’Omo   Telephone:   (713) 393-6111   Telecopy:  
(713) 393-6212

 

63



--------------------------------------------------------------------------------

With a copy to:

 

Eni Petroleum Co. Inc.

1201 Louisiana Street, Suite 3500

Houston, Texas 77002

  Attention:   Susan Lindberg   Telephone:   (713) 393-6146   Telecopy:   (713)
393-6203

and with a copy to:

 

Bracewell & Giuliani LLP

711 Louisiana Street

Houston, Texas 77002

  Attention:   James McAnelly III   Telephone:   (713) 221-1194   Telecopy:  
(713) 222-3241

Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

Section 13.3 Sales or Use Tax, Recording Fees and Similar Taxes and Fees.
Notwithstanding anything to the contrary in Article 9, Purchaser shall bear any
sales, use, excise, real property transfer or gain, gross receipts, goods and
services, registration, capital, documentary, stamp or transfer Taxes, recording
fees and similar Taxes and fees incurred and imposed upon, or with respect to,
the property transfers or other transactions contemplated hereby. Should Seller
or any Affiliate of Seller pay prior to Closing, or should Seller or any
continuing Affiliate of Seller pay after Closing, any amount for which Purchaser
is liable under this Section 13.3, Purchaser shall, promptly following receipt
of Seller’s invoice, reimburse the amount paid. If such transfers or
transactions are exempt from any such taxes or fees upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser shall timely
furnish to Seller such certificate or evidence.

Section 13.4 Expenses. Except as provided in Section 6.6 and in Section 13.3,
all expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.

Section 13.5 Replacement of Bonds, Letters of Credit and Guarantees. The Parties
understand that none of the bonds, letters of credit and guarantees, if any,
posted by Seller or any Affiliate of Seller with any Governmental Authority or
third Person and relating to the Assets are to be transferred to Purchaser. On
or before Closing, Purchaser shall obtain, or cause to be obtained in the name
of Purchaser, replacements for such bonds, letters of credit and guarantees, and
shall cause, effective as of the Closing, the cancellation or return to Seller
of the bonds, letters of credit and guarantees posted by Seller and such
Affiliates. Purchaser may also provide evidence that such replacements are not
necessary as a result of existing bonds, letters of credit or guarantees that
Purchaser has previously posted as long as such existing bonds, letters of
credit or guarantees are adequate to secure the release of those posted by
Seller.

 

64



--------------------------------------------------------------------------------

Section 13.6 Records.

(a) Within ten (10) days after the Closing Date, Seller shall deliver or cause
to be delivered to Purchaser any Records that are in the possession of Seller or
its Affiliates, subject to Section 13.6(b).

(b) Seller may retain the originals of those Records relating to Tax and
accounting matters and provide Purchaser, at its request, (i) with copies of
such Records that pertain to non-income Tax matters solely related to the Assets
or (ii) if such Records are necessary for Purchaser to adequately prepare Tax
Returns or to contest a Tax Audit pursuant to Article 9 with respect to any
taxable period falling partly in the Pre-Closing Period and partly in the
Post-Closing Period, with copies of such Records that are required by Purchaser
for such Tax Records or Tax Audit. Seller may retain copies of any other
Records.

(c) Purchaser, for a period of seven (7) years following the Closing, shall:

(i) retain the Records,

(ii) provide Seller, its Affiliates, and their respective officers, employees
and representatives with access to the Records during normal business hours for
review and copying at Seller’s expense and

(iii) provide Seller, its Affiliates, and their respective officers, employees
and representatives with access, during normal business hours, to materials
received or produced after Closing relating to

(A) Seller’s obligations under Article 9 (including to prepare Tax Returns and
to conduct negotiations with Tax Authorities), or

(B) any claim for indemnification made under Section 12.2 of this Agreement
(excluding, however, attorney work product and attorney-client communications
with respect to any such claim being brought by Purchaser under this Agreement)

for review and copying at Seller’s expense and to the Purchaser’s personnel for
the purpose of discussing any such matter or claim.

Section 13.7 Name Change. As promptly as practicable, but in any case within one
hundred twenty (120) days after the Closing Date, Purchaser shall eliminate the
use of the name “Dominion” and variants thereof from the Assets and the E&P
Business, and, except with respect to such grace period for eliminating existing
usage, shall have no right to use any logos, trademarks or trade names belonging
to Seller or any of its Affiliates. Purchaser shall be solely responsible for
any direct or indirect costs or expenses resulting from the change in use of
name, and any resulting notification or approval requirements.

 

65



--------------------------------------------------------------------------------

Section 13.8 Governing Law and Venue. This Agreement and the legal relations
between the Parties shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to principles of conflicts of laws
that would direct the application of the laws of another jurisdiction.

Section 13.9 Jurisdiction; Consent to Service of Process; Waiver. Each Party to
this Agreement agrees (except to the extent a dispute, controversy, or claim
arising out of or in relation to or in connection with the allocation of the
Purchase Price pursuant to Section 2.2, the determination of a Title Defect
Amount or Title Benefit Amount pursuant to Section 3.5(i), the determination of
Purchase Price adjustments pursuant to Section 8.4(b) or the determination of an
Adverse Environmental Condition pursuant to Section 12.2(g)(vi) is referred to
an expert pursuant to those Sections), that it shall bring any action or
proceeding in respect of any claim arising out of or related to this Agreement,
whether in tort or contract or at law or in equity, exclusively in any Federal
or state court in the State of New York and solely in connection with claims
arising under such agreement or instrument or the transactions contained in or
contemplated by such agreement or instrument, (i) irrevocably submits to the
exclusive jurisdiction of such courts, (ii) waives any objection to laying venue
in any such action or proceeding in such courts, (iii) waives any objection that
such courts are an inconvenient forum or do not have jurisdiction over it and
(iv) agrees that service of process upon it may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in Section 13.2. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of New York for any purpose
except as provided herein and shall not be deemed to confer rights on any Person
other than the parties to this Agreement. Each of the Parties to this Agreement
hereby knowingly and intentionally, irrevocably and unconditionally waives trial
by jury in any legal action or proceeding relating to this Agreement and for any
counterclaim therein.

Section 13.10 Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 13.11 Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

Section 13.12 Assignment. No Party shall assign or otherwise transfer all or any
part of this Agreement, nor shall any Party delegate any of its rights or duties
hereunder, without the prior written consent of the other Party and any transfer
or delegation made without such consent shall be void. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.

 

66



--------------------------------------------------------------------------------

Section 13.13 Entire Agreement. The Confidentiality Agreement, this Agreement
and the documents to be executed hereunder and the Exhibits and Schedules
attached hereto constitute the entire agreement among the Parties pertaining to
the subject matter hereof, and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties pertaining
to the subject matter hereof.

Section 13.14 Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by Seller and Purchaser and expressly identified as
an amendment or modification.

Section 13.15 No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 6.5 and Section 12.2(e).

Section 13.16 Guarantees. Simultaneous with the execution of this Agreement,
Seller has caused Dominion Resources, Inc. (“DRI”) to deliver to Purchaser a
guarantee for the performance of Seller’s obligations hereunder and any
agreements executed pursuant to this Agreement in substantially the form
attached hereto as Exhibit E and Purchaser has caused Eni S.p.A. (“Eni Parent”)
to deliver to Seller a guarantee for the performance of Purchaser’s obligations
hereunder and any agreements executed pursuant to this Agreement in
substantially the form attached hereto as Exhibit F.

Section 13.17 References.

In this Agreement:

(a) References to any gender includes a reference to all other genders;

(b) References to the singular includes the plural, and vice versa;

(c) Reference to any Article or Section means an Article or Section of this
Agreement;

(d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;

(e) Unless expressly provided to the contrary, “hereunder”, “hereof”, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;

(f) References to “$” or “dollars” means United States dollars; and

(g) “Include” and “including” shall mean include or including without limiting
the generality of the description preceding such term.

Section 13.18 Construction. Purchaser is capable of making such investigation,
inspection, review and evaluation of the Assets as a prudent purchaser would
deem appropriate under the circumstances, including with respect to all matters
relating to the Assets,

 

67



--------------------------------------------------------------------------------

their value, operation and suitability. Each of Seller and Purchaser has had the
opportunity to exercise business discretion in relation to the negotiation of
the details of the transaction contemplated hereby. This Agreement is the result
of arm’s-length negotiations from equal bargaining positions. It is expressly
agreed that this Agreement shall not be construed against any Party, and no
consideration shall be given or presumption made, on the basis of who drafted
this Agreement or any particular provision thereof.

Section 13.19 Limitation on Damages. Notwithstanding anything to the contrary
contained herein, none of Purchaser, Seller or any of their respective
Affiliates shall be entitled to consequential, special or punitive damages in
connection with this Agreement and the transactions contemplated hereby (other
than consequential, special or punitive damages suffered by third Persons for
which responsibility is allocated between the Parties) and each of Purchaser and
Seller, for itself and on behalf of its Affiliates, hereby expressly waives any
right to consequential, special or punitive damages in connection with this
Agreement and the transactions contemplated hereby (other than consequential,
special or punitive damages suffered by third Persons for which responsibility
is allocated between the Parties).

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.

 

SELLER:   DOMINION EXPLORATION & PRODUCTION, INC.  

/s/ Dennis G. Millet

    Name: Dennis G. Millet     Title: Vice President, Financial Management  
PURCHASER:   ENI PETROLEUM CO. INC.    

/s/ Roberto Dall’Omo

    Name: Roberto Dall’Omo     Title: President & CEO  

 

69